Exhibit 10.1EXECUTION VERSION

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of July 13, 2017 among

LANDAUER, INC.


and


GLOBAL PHYSICS SOLUTIONS, INC.,
as US Borrowers,

﻿

LANDAUER EUROPE, LTD.,
as Non-US Borrower,

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,

and

BMO HARRIS BANK N.A.
as Administrative Agent

U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent

and

FIFTH THIRD BANK
as Documentation Agent

﻿

﻿

﻿

BMO CAPITAL MARKETS

U.S. BANK NATIONAL ASSOCIATION

FIFTH THIRD BANK
as Joint Lead Arrangers

BMO CAPITAL MARKETS,
as Sole Book Runner

﻿

 

US_ACTIVE-135064470.7-330036-00028

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

Page

DEFINITIONS.1

﻿Definitions1

﻿Other Interpretive Provisions23

﻿Covenant Compliance Generally23

﻿Exchange Rates; Currency Equivalents23

﻿Change in Accounting Principles24

﻿Letter of Credit Amounts24

﻿COMMITMENTS OF THE LENDERS; BORROWING,  CONVERSION AND LETTER OF CREDIT
PROCEDURES.24

﻿Commitments25

﻿Loan Procedures25

﻿Letter of Credit Procedures28

﻿Commitments Several31

﻿Certain Conditions31

﻿Defaulting Lenders31

﻿EVIDENCING OF LOANS.33

﻿Noteless Agreement; Evidence of Indebtedness33

﻿INTEREST.34

﻿Interest Rates34

﻿Interest Payment Dates34

﻿Setting and Notice of LIBO Rates34

﻿Computation of Interest34

﻿FEES.35

﻿Non-Use Fee35

﻿Letter of Credit Fees35

﻿Administrative Agent’s Fees35

﻿REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENTS; PREPAYMENTS; INCREASES
OF THE REVOLVING COMMITMENTS35

﻿Reduction or Termination of the Revolving Commitments35

﻿Prepayments36

﻿Manner of Prepayments36





-  1  -

--------------------------------------------------------------------------------

 

﻿Repayments36

﻿Increase in Revolving Commitments Amount36

﻿MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.37

﻿Making of Payments37

﻿Application of Certain Payments38

﻿Due Date Extension38

﻿Setoff38

﻿Proration of Payments38

﻿Taxes38

﻿INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.44

﻿Increased Costs and Reduced Return44

﻿Basis for Determining Interest Rate Inadequate or Unfair45

﻿Changes in Law Rendering LIBOR Loans Unlawful45

﻿Funding Losses45

﻿Lending Offices46

﻿Discretion of Lenders as to Manner of Funding46

﻿Mitigation of Circumstances; Replacement of Lenders46

﻿Conclusiveness of Statements; Survival of Provisions47

﻿REPRESENTATIONS AND WARRANTIES.47

﻿Organization47

﻿Authorization; No Conflict47

﻿Validity and Binding Nature47

﻿Financial Condition47

﻿No Material Adverse Effect47

﻿Litigation and Contingent Liabilities48

﻿Ownership of Properties; Liens48

﻿Equity Ownership; Subsidiaries48

﻿Pension Plans48

﻿Investment Company Act49

﻿OFAC49

﻿Anti-Corruption Laws49

﻿Regulation U49

﻿Taxes49

﻿Solvency, etc.49





-  2  -

--------------------------------------------------------------------------------

 

﻿Environmental Matters50

﻿Insurance50

﻿Real Property50

﻿Information50

﻿Intellectual Property51

﻿Burdensome Obligations51

﻿Labor Matters51

﻿No Default51

﻿[Intentionally omitted]51

﻿Subordinated Debt51

﻿Representations as to Non-US Borrower51

﻿AFFIRMATIVE COVENANTS.52

﻿Reports, Certificates and Other Information52

﻿Books, Records and Inspections54

﻿Maintenance of Property; Insurance55

﻿Compliance with OFAC Sanctions Programs55

﻿Compliance with Laws56

﻿Maintenance of Existence, etc.56

﻿Use of Proceeds56

﻿Employee Benefit Plans56

﻿Environmental Matters57

﻿Further Assurances57

﻿Deposit Accounts57

﻿NEGATIVE COVENANTS57

﻿Debt58

﻿Liens58

﻿Restricted Payments59

﻿Subordinated Debt59

﻿Mergers, Consolidations, Acquisitions, Sales59

﻿Modification of Organizational Documents61

﻿Transactions with Affiliates62

﻿Inconsistent Agreements62

﻿Business Activities62

﻿Investments62





-  3  -

--------------------------------------------------------------------------------

 

﻿Restriction of Amendments to Certain Documents63

﻿Fiscal Year63

﻿Financial Covenants63

﻿EFFECTIVENESS; CONDITIONS OF LENDING, ETC.63

﻿Initial Credit Extension63

﻿Conditions65

﻿EVENTS OF DEFAULT AND THEIR EFFECT.65

﻿Events of Default65

﻿Effect of Event of Default67

﻿THE AGENTS.67

﻿Appointment and Authorization67

﻿Issuing Lender68

﻿Delegation of Duties68

﻿Exculpation of Administrative Agent68

﻿Reliance by Administrative Agent68

﻿Notice of Default69

﻿Credit Decision69

﻿Indemnification69

﻿Administrative Agent in Individual Capacity70

﻿Successor Administrative Agent70

﻿Collateral Matters70

﻿Administrative Agent May File Proofs of Claim71

﻿Other Agents; Arrangers and Managers71

﻿GENERAL.71

﻿Waiver; Amendments71

﻿Confirmations72

﻿Notices73

﻿Computations73

﻿Costs, Expenses and Taxes73

﻿Assignments; Participations73

﻿Register75

﻿GOVERNING LAW75

﻿Confidentiality75

﻿Joint and Several Liability76





-  4  -

--------------------------------------------------------------------------------

 

﻿Severability77

﻿Nature of Remedies77

﻿Entire Agreement77

﻿Counterparts77

﻿Successors and Assigns77

﻿Captions78

﻿Customer Identification - USA Patriot Act Notice78

﻿INDEMNIFICATION BY THE BORROWERS78

﻿Nonliability of Lenders79

﻿FORUM SELECTION AND CONSENT TO JURISDICTION79

﻿WAIVER OF JURY TRIAL80

﻿Judgment Currency.80

﻿Acknowledgement and Consent to Bail-In of EEA Financial Institutions80

﻿Amendment and Restatement. No Novation81



ANNEXES

ANNEX ALenders and Pro Rata Shares

ANNEX BAddresses for Notices

SCHEDULES

SCHEDULE 9.6Contingent Liabilities

SCHEDULE 9.8Subsidiaries

SCHEDULE 9.18Real Property

SCHEDULE 11.1Existing Debt

SCHEDULE 11.2Existing Liens

SCHEDULE 11.10Investments

EXHIBITS

EXHIBIT A-1Form of Revolving Note (Section 3.1)

EXHIBIT A-2Form of Non-US Revolving Note (Section 3.1)

EXHIBIT BForm of Compliance Certificate (Section 10.1.3)

EXHIBIT CForm of Assignment Agreement (Section 15.6.1)

EXHIBIT DForm of Notice of Borrowing (Section 2.2.2)

EXHIBIT EForm of Notice of Conversion/Continuation (Section 2.2.3)

﻿

 

-  5  -

--------------------------------------------------------------------------------

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 13, 2017
(this “Agreement”) is entered into among Landauer, Inc., a Delaware corporation
(“Landauer”) and Global Physics Solutions, Inc., a Delaware corporation (“GPS”,
Landauer and GPS being hereinafter collectively referred to as the “US
Borrowers” and individually as an “US Borrower”), Landauer Europe, Ltd., a
company registered in England and Wales (“Landauer Europe” or “Non-US Borrower”,
the US Borrowers and Non-US Borrower being hereinafter collectively referred to
as the “Borrowers” and individually as a “Borrower”), the financial institutions
that are or may from time to time become parties hereto (together with their
respective successors and assigns, the “Lenders”) and BMO Harris Bank N.A. (in
its individual capacity, “BMO”), as administrative agent for the Lenders.

PRELIMINARY STATEMENTS:

WHEREAS, the US Borrowers, another borrower party thereto, BMO Harris Bank N.A.,
as Administrative Agent, Swing Line Lender, Issuing Lender and as a Lender and
the other Lenders are currently parties to an Amended and Restated Credit
Agreement dated as of August 2, 2013, as amended by the First Amendment dated as
of June 30, 2014 (such Amended and Restated Credit Agreement, as so amended, the
“Existing Credit Agreement”);

WHEREAS, the Borrowers, the Administrative Agent, the Lenders, the Swingline
Lender and the Issuing Lender now desire to amend and restate in its entirety
the provisions of the Existing Credit Agreement to provide for a $125,000,000
replacement revolving loan facility to the US Borrowers, to add the Non-US
Borrower as a Borrower hereunder, and to make certain other modifications and
amendments, all as more particularly set forth herein;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the US Borrowers and the other credit parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

WHEREAS, it is also the intent of the US Borrowers to reaffirm all existing
grants of liens and security interests, and confirm that all obligations, under
the “Loan Documents” (as defined in the Existing Credit Agreement) shall
continue in full force and effect as modified and or/restated by the Loan
Documents (as referred to and defined herein) and, that from and after the
Closing Date, all references to the “Credit Agreement” contained in any such
existing “Loan Documents” shall be deemed to refer to this Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree that the Existing Credit Agreement is hereby
amended and restated as follows:

SECTION 1DEFINITIONS.

1.1Definitions

.  When used herein the following terms shall have the following meanings:

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger



 

--------------------------------------------------------------------------------

 

or consolidation or any other combination with another Person (other than a
Person that is already a Subsidiary).

Administrative Agent means BMO in its capacity as administrative agent for the
Lenders hereunder and any successor thereto in such capacity.

Affected Loan - see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.

Agent Fee Letter means the fee letter dated as of May 19, 2017 among the
Borrowers and the Administrative Agent.

Agreement - see the Preamble.

Agreement Currency – See Section 15.22.

Alternative Currency means each of the following currencies:  Euro and Sterling.

Alternative Currency Equivalent means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
Issuing Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars at such time.

Alternative Currency Sublimit means $35,000,000.

Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977 and the rules and regulations
thereunder and the U.K. Bribery Act 2010 and the rules and regulations
thereunder.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

﻿

 

 

 

 

 



-  2 -

--------------------------------------------------------------------------------

 

Level

Leverage Ratio

LIBOR Margin

Base Rate Margin

Non-Use Fee Rate

L/C Fee
Rate

I

Greater than or equal to 3.00:1.00

2.25%

1.25%

0.350%

2.25%

II

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

2.00%

1.00%

0.300%

2.00%

III

Greater than or equal to 2.00:1.00 but less than 2.50:1.00

1.75%

0.750%

0.250%

1.75%

IV

Greater than or equal to 1.50:1.00 but less than 2.00:1.00

1.50%

0.500%

0.200%

1.50%

V

Less than 1.50:1.00

1.25%

0.250%

0.200%

1.25%

﻿

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the US Borrowers provide or are required to provide the annual and
quarterly financial statements and other information pursuant to Sections 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3.  Notwithstanding anything contained in this paragraph to the
contrary, (a) if the US Borrowers fail to deliver the financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
 10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level II until the date
on which Landauer delivers unaudited financial statements (which shall be
consistent with the types of financial statements and certification delivered
pursuant to Section 10.1.2) and a Compliance Certificate for the Fiscal Year
ending September 30, 2017 (the “2017 Unaudited Financials”); provided that, if
the financial statements and Compliance Certificate delivered pursuant to
Section 10.1.1 for the Fiscal Year ending September 30, 2017 demonstrate that a
different Level should have been applicable than the Level indicated by the 2017
Unaudited Financials, such other Level shall be deemed to be applicable from the
date of delivery of the 2017 Unaudited Financials.

Applicable Non-US Borrower Documents – see Section 9.26.

Applicable Time  means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the Issuing Lender, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment (it being understood that Applicable Time shall mean London, England
time unless otherwise notified by the Administrative Agent).

Approved Fund means any person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.





-  3 -

--------------------------------------------------------------------------------

 

Assignment Agreement - see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable out-of-pocket
fees and charges of any outside counsel to such Person and all court costs and
similar legal expenses.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bank Charge means any amount payable by any Lender, the Administrative Agent,
the Issuing Lender or any of their Affiliates on the basis of, or in relation
to, its balance sheet or capital base or any part of that person or its
liabilities or minimum regulatory capital or any combination thereof (including,
without limitation, the United Kingdom bank levy as set out in Schedule 19 to
the Finance Act 2011 (as amended) and any other levy or tax in any jurisdiction
levied on a similar basis or for a similar purpose or any financial activities
taxes (or other taxes) of a kind contemplated in the European Commission
consultation paper on financial sector taxation dated 22 February 2011 which has
been enacted and which has been formally announced as proposed as at the date of
this Agreement).

Bank Product Agreements means the agreements entered into from time to time
between any Loan Party and a Lender or its Affiliates in connection with any of
the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions or (f) cash
management, including controlled disbursement, accounts or services.

Base Rate means, for any day, the greatest of (a) the Federal Funds Rate for
such day plus 0.5%, (b) the Prime Rate in effect on such day and (c) the LIBO
Rate for deposits in Dollars for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for avoidance of doubt, the LIBO Rate for any Business Day
shall be the rate as reported on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time) at 11:00
a.m. (London, England time) two (2) Business Days before the beginning of such
Interest Period.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin - see the definition of Applicable Margin.

BMO - see the Preamble.





-  4 -

--------------------------------------------------------------------------------

 

Borrowers - see the Preamble.

BSA - see Section 10.4.

Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized or required by law to
remain closed and, in the case of a Business Day which relates to a LIBOR Loan
or a determination of LIBO Rate for purposes of the determination of the Base
Rate , the term “Business Day” shall also exclude (i) any day on which banks are
not open for dealings in Dollar deposits or the relevant Alternative Currency in
the London interbank market and (ii) if the Borrowings or L/C Obligations which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in Euro, any day on which the TARGET2 payment system
is not open for the settlement of payments in Euro.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated statement of
cash flows of Landauer and its Subsidiaries, including expenditures in respect
of Capital Leases, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets (a) from insurance proceeds
(or other similar recoveries) paid on account of the loss of or damage to the
assets being replaced or restored or (b) with awards of compensation arising
from the taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation reasonably satisfactory to the Administrative Agent.  Derivatives
of such term have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt issued
or guaranteed by the United States Government or any agency thereof, (b)
commercial paper, maturing not more than one year from the date of issue, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least A-l by Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c)
any certificate of deposit, time deposit or banker’s acceptance, maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender or its holding company (or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000), (d) any repurchase agreement entered into with any Lender (or
commercial banking institution of the nature referred to in clause (c)) which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder and (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, and (f)
other short term liquid investments approved in writing by the Administrative
Agent.





-  5 -

--------------------------------------------------------------------------------

 

Change in Law means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any Law,
(b) any change in any Law or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline, interpretation or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Change  in Law”, regardless of the date enacted, adopted or issued.

Change of Control means the occurrence of any of the following events: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof) of Capital Securities representing more than 30% of the
aggregate issued and outstanding Capital Securities of Landauer entitled to vote
for the members of the board of directors or equivalent governing body of
Landauer on a fully diluted basis (and, taking into account all such Capital
Securities that such Person or group has the right to acquire pursuant to any
option right; (b) Landauer shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding Capital Securities of each
Wholly-Owned Subsidiary other than an Inactive Subsidiary or (c) Landauer shall
cease to directly or indirectly, own and control more than 50% of the
outstanding Capital Securities of any other Subsidiary other than an Inactive
Subsidiary; provided that any transaction otherwise expressly permitted under
this Agreement shall not constitute a Change of Control for purposes hereof.

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral means any and all assets and rights and interests in and to property,
whether real or personal, tangible or intangible, in which a Lien is granted
pursuant to the Collateral Documents, other than Excluded Assets.

Collateral Documents means, collectively, the Guaranty and Security Agreement,
each Negative Pledge Agreement and any other agreement or instrument pursuant to
which any Borrower, any Subsidiary or any other Person grants or purports to
grant collateral to the Administrative Agent for the benefit of the Lenders or
otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement.  The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.





-  6 -

--------------------------------------------------------------------------------

 

Consolidated Net Income means, with respect to Landauer and its Subsidiaries for
any period, the consolidated net income (or loss) of the Landauer and its
Subsidiaries for such period as determined in accordance with GAAP.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with any Borrower or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Covered Entity shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all guarantors and all pledgors of Collateral pursuant to any Loan Document and
(b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above.  For purposes of this definition, control of a
Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.

CTA means the United Kingdom Corporation Tax Act 2009.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the



-  7 -

--------------------------------------------------------------------------------

 

fair market value of such property securing such indebtedness at the time of
determination, (f) all obligations, contingent or otherwise, with respect to the
face amount of all standby or performance letters of credit (whether or not
drawn), bankers’ acceptances and similar obligations issued for the account of
such Person (including the Letters of Credit), (g) all Hedging Obligations of
such Person, (h) all Contingent Liabilities of such Person, (i) all Debt of any
partnership of which such Person is a general partner and (j) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.  For purposes of
determining Debt, the amount of Hedging Obligations of any Person at any time
shall be the maximum aggregate amount (after giving effect to any netting
agreements) that such Person would be required to pay if such Hedging
Obligations were terminated at such time.

Defaulting Lender means any Lender that, as determined by the Administrative
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within two (2) Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrowers, the Administrative
Agent, the Issuing Lender or the Swing Line Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within two (2)
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its
obligations hereunder to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within two (2) Business Days of the date when due,
unless the subject of a good faith dispute or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of any bankruptcy or
insolvency proceeding, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iv) become the
subject of Bail-In Action.

Direction – see definition of “Excluded U.K. Taxes”.

Dollar and the sign “$” mean lawful money of the United States of America.

Dollar Equivalent means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as reasonably
determined by the Administrative Agent or the Issuing Lender, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency at such time.

Domestic Loan Parties means the US Borrowers and Domestic Subsidiaries (other
than Inactive Subsidiaries).

Domestic Subsidiary means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

EBITDA means, for any period, the sum for such period of: (a) Consolidated Net
Income, plus (b) to the extent deducted in determining such Consolidated Net
Income, (i) Interest Expense, (ii) federal and state income taxes, (iii) all
amounts treated as expense for depreciation and amortization (the sum of all
foregoing items constituting “Unadjusted EBITDA”), all as reflected on
Landauer’s consolidated financial statements as determined in accordance with
GAAP, (iv) all extraordinary or non-recurring losses and expenses as well as
other non-cash charges, including restructuring charges, fees associated with
mergers



-  8 -

--------------------------------------------------------------------------------

 

and Acquisitions, impairment charges, non-recurring foreign exchange valuation
adjustments and equity compensation expense, provided that the aggregate of such
losses, expenses and charges cannot exceed 10% of Unadjusted EBITDA for any
Fiscal Year (subject to variances acceptable to the Administrative Agent in
excess of such limits) and (v) other non-cash charges incurred in connection
with asset impairments subject to the consent of the Administrative Agent not to
be unreasonably withheld or delayed in an aggregate amount not to exceed
$15,000,000 for any Fiscal Year and $25,000,000 over the term of the Agreement
(it being understood and agreed that any amounts added back to EBITDA pursuant
to this clause (v) shall not be subject to the cap set forth in clause (iv)
above), minus (c) any item of extraordinary gain as defined by GAAP, including
that portion of Consolidated Net Income arising from the sale of assets outside
the ordinary course of business.

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, (ii) in the case of any assignment of a Revolving
Commitment, the Issuing Lender, and (iii) unless an Event of Default has
occurred and is continuing, the Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) any Defaulting Lender or any of its
Affiliates or (y) the Borrowers or any Loan Party or any of Borrowers’ or such
Loan Parties’ Affiliates or Subsidiaries.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Euro and € means the single currency of the Participating Member States.





-  9 -

--------------------------------------------------------------------------------

 

Event of Default means any of the events described in Section 13.1.

Excluded Assets means (a) real property and any leasehold interests in real
property, (b) assets subject to a Lien securing Capital Lease obligations or
purchase money debt obligations, in each case permitted under this Agreement, if
the contract or other agreement in which such Lien is granted prohibits the
creation of any other Lien on such assets (other than to the extent that any
such prohibition would be rendered ineffective pursuant to the UCC of any
relevant jurisdiction or any other applicable law); provided that such asset (i)
will be an Excluded Asset only to the extent and for so long as the consequences
specified above will result and (ii) will cease to be an Excluded Asset and will
become subject to the Lien granted hereunder, immediately and automatically, at
such time as such consequences will no longer result, (c) any lease, license,
permit, contract, property right or agreement with a value of not more than
$1,000,000 to which any Loan Party is a party or any of its rights or interests
thereunder if and only for so long as the grant of a Lien hereunder is
prohibited by any law, rule or regulation or will constitute or result in a
breach, termination or default, or requires any consent not obtained, under any
such lease, license, contract, property right or agreement (other than to the
extent that any such applicable law, rule, regulation or term would be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law); provided that such lease, license, permit, contract, property
right or agreement will be an Excluded Asset only to the extent and for so long
as the consequences specified above will result and will cease to be an Excluded
Asset and will become subject to the Lien granted hereunder, immediately and
automatically, at such time as such consequences will no longer result, and (d)
any portion of the issued and outstanding Equity Interests of a Subsidiary not
required to be subject to a perfected lien in favor of the Administrative Agent
in accordance with the Loan Documents.

Excluded Swap Obligation means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the obligations of
such Loan Party under the Guaranty and Security Agreement of, or the grant by
such Loan Party of a Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Loan Party’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
8.20 of the Guaranty and Security Agreement and any other “keepwell”, support or
other agreement for the benefit of such Loan Party and any and all guarantees of
such Loan Party’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Loan Party, or grant by such Loan Party of a Lien, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a Master Agreement governing more than one Swap Contract, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swap Contracts for which such Guaranty or Lien is or becomes excluded in
accordance with the first sentence of this definition.

Excluded Taxes means (a) taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (i) in a jurisdiction in which such
Lender or Administrative Agent is organized, (ii) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (iii) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request from the Borrowers pursuant to Section 15.1), United States Federal
withholding taxes imposed on amounts payable to or for the account of such
Foreign Lender under this Agreement pursuant to a law in effect on the date on
which (i) such Foreign Lender becomes a party to this Agreement or (ii) such
Foreign Lender changes its lending office, except in each case to the extent
that, pursuant to Section 7.6, amounts with respect to such taxes were payable
either to such Foreign Lender’s assignor immediately before such Foreign Lender
became a party hereto or to such Foreign Lender



-  10 -

--------------------------------------------------------------------------------

 

immediately before it changed its lending office, (c) taxes attributable to such
Lender’s failure to comply with Section 7.6(e), (d) any United States Federal
withholding taxes imposed by FATCA, (e) any Bank Charge and (f) Excluded UK
Taxes.

Excluded U.K. Taxes means, with respect to any Lender, any U.K. Tax Deduction on
any payment made to such Lender under a Loan Document if, on the date such
payment due, either (a) such payment could have been made to such Lender without
imposition of U.K. Taxes if such Lender were a U.K. Qualifying Lender, but on
the date of such payment, such Lender is not, or has ceased to be, a U.K.
Qualifying Lender (other than as a result of any Change in Law after the date it
became a party under this Agreement); (b) the relevant Lender is a U.K.
Qualifying Lender solely by virtue of paragraph (b) of the definition of U.K.
Qualifying Lender and (i) an officer of H.M. Revenue & Customs has given (and
not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to the payment and that Lender has received from the Non-US Borrower or
other obligor making the payment a certified copy of that direction, and (ii)
the payment could have been made to the Lender without any U.K. Tax Deduction if
that Direction had not been made; (c) the relevant Lender is a U.K. Qualifying
Lender solely by virtue of paragraph (b) of the definition of U.K. Qualifying
Lender and (i) the relevant Lender has not given a U.K. Tax Confirmation to the
Non-US Borrower or other obligor making the payment and (ii) the payment could
have been made to the Lender without any U.K. Tax Deduction if the Lender had
given a U.K. Tax Confirmation to the Non-US Borrower or other obligor making the
payment, on the basis that the U.K. Tax Confirmation would have enabled the
Non-US Borrower or other obligor making the payment to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA; (d) such Lender is a U.K. Treaty Lender and the Non-US Borrower or
other obligor making the payment is able to demonstrate that such payment could
have been made to such Lender without a U.K. Tax Deduction had such Lender
complied with its obligations under Section 7.6(e)(iv) or (v); or (e) any U.K.
Tax Deduction to the extent that the same would not have been imposed or made
had a Lender (the “Original Lender”) not (i) assigned, transferred or otherwise
disposed of any of its rights under this Agreement; or (ii) designated a new
lending office; save in each case to the extent the withholding Tax arises as a
result of any Change in Law after the date the Original Lender sells assigns,
transfers or otherwise disposes of its rights under this Agreement or designates
a new lending office.

FATCA means Sections 1471 through 1474 of the Code as of the date hereof (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.  The Administrative
Agent’s reasonable determination of such rate shall be binding and conclusive
absent manifest error.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of Landauer and its Subsidiaries, which period
shall be the 12-month period ending on September 30th of each year. 





-  11 -

--------------------------------------------------------------------------------

 

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the total for such period of EBITDA minus all unfinanced Capital Expenditures
for such period to (b) the sum for such period of (i) cash Interest Expense plus
(ii) scheduled payments of principal of Debt (excluding the Revolving Loans)
plus Restricted Payments made in cash plus income taxes paid in cash.

Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the Issuing Bank).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

Foreign Subsidiary means a Subsidiary that is not a Domestic Subsidiary.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means at any time and for any Person, determined for such Person and
its Subsidiaries on a consolidated basis in accordance with GAAP the sum of the
following, without duplication: (i) Debt for borrowed money, (ii) obligations
under Capital Leases and (iii) purchase money Debt.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Governmental Authority means, with respect to any Person, the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), in each case, having jurisdiction
over such Person.

GPS-see the Preamble.

Group - see Section 2.2.1.

Guaranty and Security Agreement means the Second Amended and Restated Guaranty
and Security Agreement dated as of the date hereof executed and delivered by the
Loan Parties, together with any joinders thereto and any other guaranty and/or
security agreement executed by a Loan Party, in each case in form and substance
satisfactory to the Administrative Agent, as amended from time to time.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
Governmental Authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.





-  12 -

--------------------------------------------------------------------------------

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

Inactive Subsidiary means any Subsidiary which (a) represents less than 5% of
the consolidated assets of the Borrowers and their Subsidiaries and (b) is
responsible for less than 5% of the consolidated net revenue of the Borrowers
and their Subsidiaries, in each case as determined and reflected in the most
recent financial statements of the Borrowers delivered pursuant hereto and in
the case of clause (b) for the Computation Period most recently ended.

Indemnified Liabilities - see Section 15.18.

Indemnified Taxes means Taxes other than Excluded Taxes.

Interest Expense means for any period the consolidated interest expense of
Landauer and its Subsidiaries for such period (including all imputed interest on
Capital Leases) computed in accordance with GAAP.

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Borrowers pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b)any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(c)the Borrowers may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

Issuing Lender means BMO, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of BMO that may from time to time issue Letters of
Credit, and their successors and assigns in such capacity.





-  13 -

--------------------------------------------------------------------------------

 

ITA means the United Kingdom Income Tax Act 2007.

Judgment Currency – see Section 15.22.

Landauer - see the Preamble.

Landauer Europe – see the Preamble.

Laws means, collectively with respect to any Person, all international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law, and in each case
to the extent applicable to such Person.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

L/C Obligations means at any time, the aggregate Stated Amount of all Letter of
Credit.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

Lender - see the Preamble.  References to the “Lenders” shall include the
Issuing Lender; for purposes of clarification only, to the extent that BMO (or
any successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced.  In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product or that has entered into a Hedging Agreement
with a Loan Party permitted hereunder.

Lender Party - see Section 15.18.

Lending Installation means with respect to a Lender or the Administrative Agent,
the office, branch, subsidiary of affiliate of such Lender or Administrative
Agent listed on Annex B hereto or otherwise selected by such Lender or
Administrative Agent pursuant to the terms hereof.

Lending Office – see Section 8.5.

Letter of Credit - see Section 2.1.2.

Leverage Ratio means, as of the last day of any Fiscal Quarter, the ratio of (a)
Total Funded Debt as of such day to (b) EBITDA for the Computation Period ending
on such day.

LIBO Rate means a rate per annum determined by the Administrative Agent in
accordance with the following formula:



-  14 -

--------------------------------------------------------------------------------

 

﻿

 

 

LIBO Rate =

LIBOR

 

﻿

100% - Reserve Percentage

 

﻿

﻿

“Reserve Percentage” means the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the LIBOR Loans shall be deemed to be “eurocurrency
liabilities” as defined in Regulation D without benefit or credit for any
prorations, exemptions or offsets under Regulation D.  The Reserve Percentage
shall be adjusted automatically on and as of the effective date of any change in
any such reserve percentage.  “LIBOR” means, for each Interest Period, (a) the
LIBOR Index Rate for such Interest Period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upward, if necessary, to the nearest 1/100th of
1%) at which deposits in Dollars or the applicable Alternative Currency in
immediately available funds are offered to the Administrative Agent at 11:00
a.m. (London, England time) two (2) Business Days before the beginning of such
Interest Period by three (3) or more major banks in the applicable interbank
market reasonably selected by the Administrative Agent for a period equal to
such Interest Period and in an amount equal or comparable to, and in the same
currency as, the applicable LIBOR Loan scheduled to be outstanding from the
Administrative Agent during such Interest Period; provided, that in no event
shall “LIBOR” be less than 0.00%.  “LIBOR Index Rate” means, for any Interest
Period, the rate per annum (rounded upwards, if necessary, to the next higher
one hundred-thousandth of a percentage point) for deposits in Dollars or the
applicable Alternative Currency for a period equal to such Interest Period as
reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be reasonably designated by
the Administrative Agent from time to time) as of 11:00 a.m. (London, England
time) on the day that is two (2) Business Days before the commencement of such
Interest Period.  The Administrative Agent’s reasonable determination of the
LIBO Rate shall be conclusive, absent manifest error.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBO Rate.

LIBOR Margin - see the definition of Applicable Margin.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the L/C
Applications, the Agent Fee Letter, the Collateral Documents, Subordination
Agreements and all documents, instruments and agreements delivered in connection
with the foregoing.

Loan Party means the Borrowers and each Domestic Subsidiary (other than an
Inactive Subsidiary).

Loan or Loans means, as the context may require, Revolving Loans and/or Swing
Line Loans.

Margin Stock means any “margin stock” as defined in Regulation U.





-  15 -

--------------------------------------------------------------------------------

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, results of operations, assets, or
business of the Loan Parties taken as a whole, (b) a material impairment of the
ability of any Loan Party to perform any of the Obligations under any Loan
Document or (c) a material adverse effect upon any substantial portion of the
Collateral under the Collateral Documents or upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document.

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any other member of the
Controlled Group may have any liability.

Negative Pledge Agreement means a negative pledge agreement reasonably
acceptable to the Administrative Agent.

Non-US Borrower – see Preamble.

Non-US Obligations means the portion of the Obligations evidenced by any Loan
made to, or for the benefit of, or any Letter of Credit issued for the account
of, any Non-US Borrower, hereunder or under any other Loan Document and any
Obligations relating thereto, together with any direct Obligations of any Non-US
Borrower under any Hedging Agreement or Bank Product Agreement.

Non-US Revolving Note means the promissory note made by the Non-US Borrower in
favor of a Lender evidencing the Revolving Loans made by such Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

Non-Use Fee Rate - see the definition of Applicable Margin.

Notes means the collective reference to the Revolving Note and the Non-US
Revolving Notes.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit, all Hedging Obligations
permitted hereunder which are owed to any Lender or its Affiliate or
Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due; provided that
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

OFAC means the United States Department of Treasury Office of Foreign Assets
Control.

OFAC Event means the event specified in Section 10.4.

OFAC Sanctions Programs means all laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering laws
(including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act)), and all economic and trade sanction programs administered
by OFAC, any and all similar United States federal laws, regulations or
Executive Orders, and any similar laws, regulators or orders adopted by any
State within the United States.





-  16 -

--------------------------------------------------------------------------------

 

Offered Rate-see Section 2.2.4(a).

Offered Rate Loan means a Swing Line Loan which bears interest at an Offered
Rate.

Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participating Member State means any member state of the European Union that has
the Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

Participant - see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which any Loan Party
or any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time.  Any change in the Prime Rate publicly
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change;
provided that the Administrative Agent shall not be obligated to give notice of
any change in the Prime Rate.

Pro Rata Share means at any time with respect to any Lender (x) prior to the
Revolving Commitments being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment at such time, by
(ii) the aggregate Revolving Commitments of all Lenders at such time and (y)
from and after the time the Revolving Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate principal
amount of such Lender’s Revolving Outstandings at such time (after settlement
and repayment of all Swing Line Loans by the Lenders) by (ii) the aggregate
principal amount of all Revolving Outstandings at such time.

Qualified ECP Guarantor means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.





-  17 -

--------------------------------------------------------------------------------

 

Refunded Swing Line Loan - see Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Replacement Lender - see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, as of any date of determination, (a) if there are two
(2) or fewer Lenders at such date, Lenders having 100% of the Commitments or, if
the Commitments have been terminated pursuant to Section 13.2, Lenders holding
in the aggregate 100% of the Revolving Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); or (b) if there are more than two (2) Lenders at such date, three
(3) or more Lenders having, in the aggregate, more than 50% of the Commitments
or, if the Commitments have been terminated pursuant to Section 13.2, three (3)
or more Lenders holding in the aggregate more than 50% of the Revolving
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Revolving Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

Restricted Payments means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Securities in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Capital Securities in any Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Capital Securities in any Borrower or
any Subsidiary.

Revaluation Date means (a) with respect to any Loan, each of the following:  (i)
each date of a borrowing of a LIBOR Loan denominated in an Alternative Currency,
(ii) each date of a continuation of a LIBOR Loan denominated in an Alternative
Currency pursuant to Section 2.2.3, and (iii) at any time during the
continuation of an Event of Default, such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following:  (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the Issuing
Lender under any Letter of Credit denominated in an Alternative Currency, and
(iv) at any time during the continuation of an Event of Default, such additional
dates as the Administrative Agent or the Issuing Lender shall determine or the
Required Lenders shall require.

Revolving Commitments means, as of the Closing Date, $125,000,000, as reduced or
increased from time to time pursuant to the terms hereof.

Revolving Credit Exposure means, as to any Lender at any time, the sum of (a)
the aggregate principal amount of its Revolving Loans outstanding at such time,
plus (b) an amount equal to its Pro Rata



-  18 -

--------------------------------------------------------------------------------

 

Share of the principal amount of Swing Line Loans outstanding at such time, plus
(c) an amount equal to its Pro Rata Share of the L/C Obligations at such time.

Revolving Loan means any revolving loan made to a Borrower pursuant to Section
2.1.1 and all such revolving loans collectively as the context requires.

Revolving Note means a promissory note made by the US Borrower in Dollars in
favor of a Lender evidencing the Revolving Loans made by such Lender,
substantially in the form attached as Exhibit A-1, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

Revolving Outstandings means, at any time, the sum of the aggregate principal
amount of (a) all outstanding Revolving Loans at such time, plus (b) all
outstanding L/C Obligations at such time.

Same Day Funds means (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be reasonably
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.

SEC means the Securities and Exchange Commission or any other Governmental
Authority of the United States of America succeeding to any of the principal
functions thereof.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

Specified Loan Party means any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 8.20 of the Guaranty and Security Agreement).

Spot Rate means for a currency means the rate reasonably determined by the
Administrative Agent or the Issuing Lender, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Lender may obtain such
spot rate from another financial institution reasonably designated by the
Administrative Agent or the Issuing Lender if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the Issuing Lender may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Sterling and £  means the lawful currency of the United Kingdom.

Subordinated Debt means any unsecured Debt of any Borrower which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by the Required Lenders in the case of any issuance of such Debt in
the amount of more than $1,000,000 and by the Administrative Agent in all other
cases.





-  19 -

--------------------------------------------------------------------------------

 

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Original Closing Date in form and substance and on terms
and conditions reasonably satisfactory to Administrative Agent.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other
entity.  Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of Landauer.

Swap Obligations means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Commitments (less Revolving Outstandings at such time).

Swing Line Commitment Amount means $10,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

Swing Line Lender means BMO.

Swing Line Loan - see Section 2.2.4.

TARGET2 means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing.

Termination Date means the earlier to occur of (a) July 13, 2022 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of any Loan Party or any
other member of the Controlled Group from such Pension Plan during a plan year
in which such Loan Party or any other member of the Controlled Group was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan or (e) any event or condition that might constitute grounds under Section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
such Pension Plan.

Total Funded Debt means all Funded Debt of Landauer and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.





-  20 -

--------------------------------------------------------------------------------

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

type - see Section 2.2.1.

UCC is defined in the Guaranty and Security Agreement.

UCP means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

U.K. Non-Bank Lender means, where a Lender becomes a Party after the day on
which this Agreement is entered into, a Lender which gives a U.K. Tax
Confirmation in the documentation which it executes on becoming a Party.

U.K. Qualifying Lender means a Lender that is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is (a)
Lender (i) which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or (ii) in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
of the ITA) at the time that that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or (b) a Lender which is (i) a company resident in the
United Kingdom for United Kingdom tax purposes; (ii) a partnership each member
of which is (A) a company so resident in the United Kingdom; or (B) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of section 19 of the CTA)
the whole of any share of interest payable in respect of that advance that falls
to it by reason of Part 17 of the CTA; (C) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company; or (c) a U.K. Treaty Lender.

U.K. Taxes means Taxes imposed by the United Kingdom.

U.K. Tax Confirmation means confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for the purposes of U.K. Taxes, (b) a partnership, each member of which
is (i) a company so resident in the United Kingdom; or (ii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole or
any share of the interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (c) a company not so resident in the United
Kingdom that carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of such
advance in computing the chargeable profits of such company (within the meaning
of section 19 of the CTA).

U.K. Tax Deduction means a deduction or withholding for or on account of U.K.
Taxes from a payment under a Loan Document (other than any deduction or
withholding from a payment under a Loan Document required by FATCA).





-  21 -

--------------------------------------------------------------------------------

 

U.K. Treaty Lender means a Lender that (a) is treated as a resident of a U.K.
Treaty State (in accordance with the provisions of the relevant double taxation
agreement), (b) does not carry on a business in the United Kingdom through a
permanent establishment with which such Lender’s participation in the Loan is
effectively connected, (c) meets all other conditions in the relevant double
taxation agreement for full exemption from Taxes on interest imposed by the
United Kingdom on interest relating to the Lender, assuming the completion of
any necessary procedural formalities.

U.K. Treaty Passport – see Section 7.6.

U.K. Treaty State means a jurisdiction party to an income tax treaty with the
United Kingdom that makes provision for full exemption from Taxes imposed by the
United Kingdom on interest.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

US Borrower – See Preamble.

US Obligations means Obligations other than Non-US Obligations.

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Interpretive Provisions

.

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c)The term “including” is not limiting and means “including without
limitation.”

(d)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e)Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not



-  22 -

--------------------------------------------------------------------------------

 

prohibited by the terms of any Loan Document, and (ii) references to any statute
or regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

(f)This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g)This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Borrowers, the Lenders and the other parties thereto and are the products of all
parties.  Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

1.3Covenant Compliance Generally

.  For purposes of determining compliance under Section 11, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Net Income in the most recent annual
financial statements of the Landauer and its Subsidiaries delivered pursuant to
Sections 10.1.1 and 10.1.2 (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Sections 10.1.1 or
10.1.2, the most recent financial statements referred to in Section
9.4).  Notwithstanding the foregoing, for purposes of determining compliance
with Section 11, with respect to any amount of Indebtedness or Investment in a
currency other than Dollars, no breach of any basket contained in such sections
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred;
provided that for the avoidance of doubt, the foregoing provisions of this
Section 1.3 shall otherwise apply to such Section, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Section.

1.4Exchange Rates; Currency Equivalents

. 

(a)The Administrative Agent shall reasonably determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Revolving Outstandings denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent pursuant to this
Section 1.4(a).

(b)Wherever in this Agreement in connection with a Revolving Commitment,
conversion, continuation or prepayment of a LIBOR Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Commitment or LIBOR Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as reasonably determined by the Administrative Agent or
the applicable Issuing Lender, as the case may be.

(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, except to the extent determined by a final, nonappealable judgment by a
court of competent



-  23 -

--------------------------------------------------------------------------------

 

jurisdiction to have resulted from the Administrative Agent’s own gross
negligence, bad faith or willful misconduct.

1.5Change in Accounting Principles

. 

If, after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial statements referred to in
Section 10 (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 10, the most recent financial
statements referred to in Section 9.4) and such change shall result in a change
in the method of calculation of any financial covenant, standard or term found
in this Agreement, any Borrower or the Required Lenders may by notice to the
Lenders and Borrowers, respectively, require that the Lenders and Borrowers
negotiate in good faith to amend such covenants, standards, and terms so as
equitably to reflect such change in accounting principles, with the desired
result being that the criteria for evaluating the financial condition of
Landauer and its Subsidiaries shall be the same as if such change had not been
made.  No delay by any Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles.  Until any such covenant,
standard, or term is amended in accordance with this Section 1.5, financial
covenants shall be computed and determined in accordance with GAAP in effect
prior to such change in accounting principles.  Without limiting the generality
of the foregoing, Borrowers shall neither be deemed to be in compliance with any
financial covenant hereunder nor out of compliance with any financial covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principles
after the date hereof.

1.6Letter of Credit Amounts

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time.

SECTION 2COMMITMENTS OF THE LENDERS; BORROWING,
CONVERSION AND LETTER OF CREDIT PROCEDURES.

2.1Commitments

.  On and subject to the terms and conditions of this Agreement, each of the
Lenders, severally and for itself alone, agrees to make loans to, and to issue
or participate in letters of credit for the account of, the Borrowers as
follows:

2.1.1Revolving Commitment.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Lender severally agrees to make Revolving Loans (i) in Dollars or in one or more
Alternative Currencies to the US Borrowers and (ii) only in one or more
Alternative Currencies to the Non-US Borrower, from time to time from the
Closing Date to and including the Termination Date as requested by the Borrowers
in accordance with the terms of Section 2.2;  provided, that (a)  the Revolving
Outstandings shall not exceed the Revolving Commitments, (b) the Revolving
Credit Exposure of any Lender shall not at any time exceed such Revolving
Lender’s Revolving Commitment and (c) the aggregate Revolving Outstandings
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Each Revolving Loan by a Lender shall be in a principal Dollar
Equivalent or Alternative Currency Equivalent, as the case may be, equal to such
Lender’s Revolving Commitment Pro Rata Share of the aggregate principal amount
of Revolving Loans requested on such occasion.  Subject to the terms and
conditions hereof, the Borrowers may borrow, repay and reborrow Revolving Loans
hereunder until the Termination Date.

2.1.2L/C Commitment.  Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit denominated in Dollars or in one or more Alternative
Currencies, in each case containing



-  24 -

--------------------------------------------------------------------------------

 

such terms and conditions as are permitted by this Agreement and are reasonably
satisfactory to the Issuing Lender (each, a “Letter of Credit”), at the request
of and for the account of any Borrower from time to time before the scheduled
Termination Date and, as more fully set forth in Section 2.3.2, each Lender
agrees to purchase a participation in each such Letter of Credit; provided that
(a) the outstanding L/C Obligations shall not at any time exceed $10,000,000 and
(b) the sum of the total Revolving Credit Exposures shall not at any time exceed
the Revolving Commitments. 



2.2Loan Procedures

.

2.2.1Various Types of Loans.  Each Revolving Loan shall be, either a Base Rate
Loan or a LIBOR Loan (each a “type” of Loan), as the Borrowers shall specify in
the related notice of borrowing or conversion pursuant to Section 2.2.2 or
2.2.3.  LIBOR Loans having the same Interest Period which expire on the same day
are sometimes called a “Group” or collectively “Groups”.  Base Rate Loans and
LIBOR Loans may be outstanding at the same time.  All borrowings, conversions
and repayments of Revolving Loans shall be effected so that each Lender will
have a ratable share (according to its Pro Rata Share) of all types and Groups
of Loans.

2.2.2Borrowing Procedures.  The Borrowers shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit D
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time
(in the case of any borrowing denominated in Dollars) or the Applicable Time (in
the case of any borrowing denominated in an Alternative Currency), at least
three Business Days prior to the proposed date of such borrowing (at least four
Business Days in the case of a borrowing in an Alternative Currency).  Each such
notice shall be effective upon receipt by the Administrative Agent, shall be
irrevocable, and shall specify the date, amount, type and currency of borrowing
and, in the case of a LIBOR borrowing, the initial Interest Period therefor;
provided,  however that a borrowing in an Alternative Currency shall only be a
LIBOR borrowing.  Promptly upon receipt of such notice, the Administrative Agent
shall advise each Lender thereof.  Not later than 1:00 P.M., Chicago time (in
the case of any borrowing denominated in Dollars) or the Applicable Time (in the
case of any borrowing denominated in an Alternative Currency), on the date of a
proposed borrowing, each Lender shall provide the Administrative Agent at the
office specified by the Administrative Agent with immediately available funds in
the applicable currency covering such Lender’s Pro Rata Share of such borrowing
and, so long as the Administrative Agent has not received written notice that
the conditions precedent set forth in Section 12 with respect to such borrowing
have not been satisfied, the Administrative Agent shall pay over the funds
received by the Administrative Agent to the Borrowers on the requested borrowing
date.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any borrowing that such Lender will not make
available to the Administrative Agent its respective share of such borrowing,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Section and may, in reliance upon
such assumption, make available to the respective Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest hereon, for each day
from and including the date such amount is made available to the relevant
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to Base Rate Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such borrowing.  Each borrowing shall be on a Business Day.  Each
Base Rate borrowing shall be in an aggregate amount of



-  25 -

--------------------------------------------------------------------------------

 

at least $1,000,000 and an integral multiple of $500,000, and each LIBOR
borrowing shall be in an aggregate amount of at least $5,000,000 and an integral
multiple of at least $1,000,000.

2.2.3Conversion and Continuation Procedures.  (a) Subject to Section 2.2.1, the
Borrowers may, upon irrevocable written notice to the Administrative Agent in
accordance with clause (b) below:  (A) elect, as of any Business Day, to convert
any Loans (or any part thereof in an aggregate amount not less than $5,000,000 a
higher integral multiple of $1,000,000) into Loans of the other type; or (B)
elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $5,000,000 or a higher integral multiple of
$1,000,000) for a new Interest Period; provided that after giving effect to any
prepayment, conversion or continuation, the aggregate principal amount of each
Group of LIBOR Loans shall be at least $5,000,000 and an integral multiple of
$1,000,000.

(b)The Borrowers shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time (in the
case of any borrowing denominated in Dollars) or the Applicable Time (in the
case of any borrowing denominated in an Alternative Currency), at least three
Business Days (at least four Business Days in the case of any borrowing
denominated in an Alternative Currency) prior to the proposed date of such
conversion or continuation, specifying in each case; provided that no borrowings
in an Alternative Currency may be converted into a Base Rate Loan:

(A)the proposed date of conversion or continuation;

(B)the aggregate amount of Loans to be converted or continued;

(C)the type of Loans resulting from the proposed conversion or continuation;

(D)the currency of Loans to be converted or continued; and

(E)in the case of conversion into, or continuation of, LIBOR Loans, the duration
of the requested Interest Period therefor.

(c)If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Borrowers have failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Borrowers shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period; provided, however, that in the case of a failure to timely request a
continuation of an Interest Period with respect to a Loan denominated in an
Alternative Currency, such Loan shall be continued with an Interest Period of
one month.

(d)The Administrative Agent will promptly notify each Lender of its receipt of a
notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Borrowers, of the details of any automatic
conversion.

(e)Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.  Except as otherwise
provided herein, no Loan may be converted into or continued as a Loan
denominated in a different currency.



-  26 -

--------------------------------------------------------------------------------

 

2.2.4Swing Line Facility.

(a)The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing.  Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances in Dollars
(each, a “Swing Line Loan”) in accordance with any such notice, notwithstanding
that after making a requested Swing Line Loan, the sum of the Swing Line
Lender’s Pro Rata Share of the Revolving Outstandings and all outstanding Swing
Line Loans, may exceed the Swing Line Lender’s Pro Rata Share of the Revolving
Commitments.  The provisions of this Section 2.2.4 shall not relieve Lenders of
their obligations to make Revolving Loans under Section 2.1.1;  provided that if
the Swing Line Lender makes a Swing Line Loan pursuant to any such notice, such
Swing Line Loan shall be in lieu of any Revolving Loan that otherwise may be
made by the Lenders pursuant to such notice.  The aggregate amount of Swing Line
Loans outstanding shall not exceed at any time Swing Line Availability.  Until
the Termination Date, the US Borrowers may from time to time borrow, repay and
reborrow under this Section 2.2.4.  Each Swing Line Loan shall be made pursuant
to a Notice of Borrowing delivered by the US Borrowers to the Administrative
Agent in accordance with Section 2.2.2.  Any such notice must be given no later
than 2:00 P.M., Chicago time, on the Business Day of the proposed Swing Line
Loan.  Unless the Swing Line Lender has received at least one Business Day’s
prior written notice from the Required Lenders instructing it not to make a
Swing Line Loan, the Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Section 12.2, be entitled to fund that Swing
Line Loan, and to have such Lender make Revolving Loans in accordance with
Section 2.2.4(c) or purchase participating interests in accordance with Section
2.2.4(d).  Notwithstanding any other provision of this Agreement or the other
Loan Documents, each Swing Line Loan shall constitute a Base Rate Loan unless
the Swing Line Lender in its sole discretion shall offer, and the US Borrowers
shall accept, a fixed interest rate (an “Offered Rate”) to be applicable
thereto.  The US Borrowers shall repay the aggregate outstanding principal
amount of each Swing Line Loan upon demand therefor by the Administrative Agent.

(b)The entire unpaid balance of each Swing Line Loan and all other noncontingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Termination Date if not sooner paid in full.

(c)The Swing Line Lender, at any time and from time to time, may on behalf of
the US Borrowers (and each US Borrower hereby irrevocably authorizes the Swing
Line Lender to so act on its behalf) request each Lender (including the Swing
Line Lender) to make a Revolving Loan to the US Borrowers (which shall be a Base
Rate Loan) in an amount equal to that Lender’s Pro Rata Share of the principal
amount of all Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on
the date such notice is given.  Unless any of the events described in Section
13.1.3 has occurred (in which event the procedures of Section 2.2.4(d) shall
apply) and regardless of whether the conditions precedent set forth in this
Agreement to the making of a Revolving Loan are then satisfied, each Lender
shall disburse directly to the Administrative Agent, its Pro Rata Share on
behalf of the Swing Line Lender, prior to 2:00 P.M., Chicago time, in
immediately available funds on the date that notice is given (provided that such
notice is given by 12:00 p.m., Chicago time, on such date).  The proceeds of
those Revolving Loans shall be immediately paid to the Swing Line Lender and
applied to repay the Refunded Swing Line Loan.

(d)If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.3 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the US
Borrowers, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share of such
Swing Line Loan.  Upon request, each Lender shall promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation
interest.



-  27 -

--------------------------------------------------------------------------------

 

(e)Each Lender’s obligation to make Revolving Loans in accordance with Section
2.2.4(c) and to purchase participation interests in accordance with Section
2.2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, any US
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of any US Borrower to satisfy the conditions precedent to borrowing
set forth in this Agreement at any time or (iv) any other circumstance,
happening or event whatsoever, whether or not similar to any of the
foregoing.  If and to the extent any Lender shall not have made such amount
available to the Administrative Agent or the Swing Line Lender, as applicable,
by 2:00 P.M., Chicago time, the amount required pursuant to Sections 2.2.4(c) or
2.2.4(d), as the case may be, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Swing Line Lender’s account forthwith on demand,
for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in
effect.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.  If, for any reason, any
Borrower is prohibited by any applicable Law from making any required payment
hereunder in an Alternative Currency, the applicable Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.

2.3Letter of Credit Procedures

.

2.3.1L/C Applications.  The Borrowers shall give notice to the Administrative
Agent and the Issuing Lender of the proposed issuance of each Letter of Credit
on a Business Day which is at least three Business Days (or such lesser number
of days as the Administrative Agent and the Issuing Lender shall agree in any
particular instance in their sole discretion) prior to the proposed date of
issuance of such Letter of Credit.  Each such notice shall be accompanied by an
L/C Application, duly executed by the Borrowers and in all respects satisfactory
to the Administrative Agent and the Issuing Lender, together with such other
documentation as the Administrative Agent or the Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the amount and currency thereof, the expiration date of such Letter of
Credit and whether such Letter of Credit is to be transferable in whole or in
part.  No Letter of Credit shall expire later than the earlier of (i) one year
from the date of issuance or (ii) thirty (30) days prior to the scheduled
Termination Date; provided, that annually renewable Letters of Credit may be
issued with a final expiry date no later than the scheduled Termination Date;
provided further a Letter of Credit may expire up to one (1) year beyond the
Termination Date so long as such Letter of Credit is Cash Collateralized in an
amount equal to 103% of the maximum face amount of such Letter of Credit
calculated in accordance with Section 1.7 (provided that, with respect to any
such Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time).  Any Letter of Credit outstanding after the
scheduled Termination Date which is Cash Collateralized for the benefit of the
Issuing Lender shall be the sole responsibility of the Issuing Lender.  So long
as the Issuing Lender has not received written notice that the conditions
precedent set forth in Section 12 with respect to the issuance of such Letter of
Credit have not been satisfied,



-  28 -

--------------------------------------------------------------------------------

 

but subject to Section 2.3.2 below, the Issuing Lender shall issue such Letter
of Credit on the requested issuance date.  The Issuing Lender shall promptly
advise the Administrative Agent of the issuance of each Letter of Credit and of
any amendment thereto, extension thereof or event or circumstance changing the
amount available for drawing thereunder.  In the event of any inconsistency
between the terms of any L/C Application and the terms of this Agreement, the
terms of this Agreement shall control.



2.3.2Participations in Letters of Credit.  Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Commitment, and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and the US Borrowers’ reimbursement obligations with respect thereto.  If
the Borrowers do not pay any reimbursement obligation when due, the Borrowers
shall be deemed to have immediately requested that the Lenders make a Revolving
Loan which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations.  The Administrative Agent shall promptly notify such Lenders of
such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2,  Section 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan.  The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Borrowers in satisfaction of such
reimbursement obligations.  For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein.  The Issuing Lender hereby agrees,
upon request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.

2.3.3Reimbursement Obligations.

(a)In the case of a Letter of Credit denominated in Dollars, the US Borrowers
hereby unconditionally and irrevocably, and jointly and severally, agree to
reimburse the Issuing Lender in Dollars for each payment or disbursement made by
the Issuing Lender under any Letter of Credit honoring any demand for payment
made by the beneficiary thereunder, in each case on the date that such payment
or disbursement is made.  In the case of a Letter of Credit denominated in an
Alternative Currency, the US Borrowers hereby unconditionally, and jointly and
severally agree, and the Non-US Borrower hereby unconditionally and irrevocably,
and severally agrees, to reimburse the Issuing Lender in such Alternative
Currency.  Any amount not reimbursed on the date of such payment or disbursement
shall bear interest from the date of such payment or disbursement to the date
that the Issuing Lender is reimbursed by the Borrowers therefor, payable on
demand, at a rate per annum equal to the Base Rate from time to time in effect
plus the Base Rate Margin from time to time in effect plus, beginning on the
third Business Day after receipt of notice from the Issuing Lender of such
payment or disbursement, 2%.  The Issuing Lender shall notify the Borrowers and
the Administrative Agent whenever any demand for payment is made under any
Letter of Credit by the beneficiary thereunder; provided that the failure of the
Issuing Lender to so notify the Borrowers or the Administrative Agent shall not
affect the rights of the Issuing Lender or the Lenders in any manner whatsoever.

(b)The Borrowers’ reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary



-  29 -

--------------------------------------------------------------------------------

 

named in any Letter of Credit), (c) the validity, sufficiency or genuineness of
any document which the Issuing Lender has determined complies on its face with
the terms of the applicable Letter of Credit, even if such document should later
prove to have been forged, fraudulent, invalid or insufficient in any respect or
any statement therein shall have been untrue or inaccurate in any respect, or
(d) the surrender or impairment of any security for the performance or
observance of any of the terms hereof.  Without limiting the foregoing, no
action or omission whatsoever by the Administrative Agent or any Lender
(excluding any Lender in its capacity as the Issuing Lender) under or in
connection with any Letter of Credit or any related matters shall result in any
liability of the Administrative Agent or any Lender to any Borrower, or relieve
any Borrower of any of its obligations hereunder to any such Person.

2.3.4Funding by Lenders to Issuing Lender.  If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Borrowers have
not reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time (in the case of any amounts denominated in Dollars) or
London, England time (in the case of any amounts denominated in an Alternative
Currency), on the date of such payment or disbursement, (b) a Revolving Loan in
the applicable currency may not be made in accordance with Section 2.3.2 or (c)
any reimbursement received by the Issuing Lender from the US Borrowers is or
must be returned or rescinded upon or during any bankruptcy or reorganization of
any US Borrower or otherwise, each other Lender with a Revolving Commitment
shall be obligated to pay to the Administrative Agent for the account of the
Issuing Lender, in full or partial payment of the purchase price of its
participation in such Letter of Credit, its Pro Rata Share of such payment or
disbursement (but no such payment shall diminish the obligations of any Borrower
under Section 2.3.3), and, upon notice from the Issuing Lender, the
Administrative Agent shall promptly notify each other Lender thereof.  All
payments shall be denominated in Dollars.  Each other Lender irrevocably and
unconditionally agrees to so pay to the Administrative Agent in immediately
available funds for the Issuing Lender’s account the amount of such other
Lender’s Pro Rata Share of such payment or disbursement.  If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
by 2:00 P.M., Chicago time, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Lender’s account forthwith on demand, for
each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in
effect.  Any Lender’s failure to make available to the Administrative Agent its
Pro Rata Share of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

2.3.5Applicability of ISP and UCP; Limitation of Liability

.  Unless otherwise expressly agreed by the Issuing Lender and the Borrowers
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.  Notwithstanding the foregoing, the Issuing Lender
shall not be responsible to the Borrowers for, and the Issuing Lender’s rights
and remedies against the Borrowers shall not be impaired by, any action or
inaction of the Issuing Lender required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the
Issuing Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services



-  30 -

--------------------------------------------------------------------------------

 

Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

2.4Commitments Several

.  The failure of any Lender to make a requested Loan on any date shall not
relieve any other Lender of its obligation (if any) to make a Loan on such date,
but no Lender shall be responsible for the failure of any other Lender to make
any Loan to be made by such other Lender.

2.5Certain Conditions

.  Except as otherwise provided in Sections 2.2.4 and 2.3.4 of this Agreement,
no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and the Issuing Lender
shall not have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.

2.6Defaulting Lenders

.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)fees pursuant to Section 5.1 shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender;

(b)the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder;

(c)if any Swing Line Loans shall be outstanding or any L/C Obligations shall
exist at the time a Lender becomes a Defaulting Lender then:

(i)all or any part of the unfunded participations in and commitments with
respect to such Swing Line Loans or Letters of Credit shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata Shares
but only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving
Credit Exposure plus such Defaulting Lenders’ Loans and participations in and
commitments with respect to Loans and Letters of Credit does not exceed the
total of all non-Defaulting Lender’s Commitments and (y) the conditions set
forth in Section 12 are satisfied at such time; provided, that the fees payable
to the Lenders on account of the Letters of Credit shall be determined taking
into account such reallocation.

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the US Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay the outstanding
Swing Line Loans that were not reallocated and (y) second, Cash Collateralize
such Defaulting Lender’s Pro Rata Share of the L/C Obligations for so long as
such L/C Exposure is outstanding in an amount equal to 103% of the maximum face
amount of such Letters of Credit calculated in accordance with Section 1.7;

(iii)if the US Borrowers Cash Collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the US Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 5.2
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is Cash Collateralized as aforesaid; and



-  31 -

--------------------------------------------------------------------------------

 

(iv)if any Defaulting Lender’s L/C Exposure is not Cash Collateralized pursuant
to clause (ii) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any Lender hereunder, all letter of credit fees payable under
Section 5.2 with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Issuing Lender until such L/C Exposure is Cash Collateralized as
aforesaid;

(d)so long as any Lender is a Defaulting Lender, the Issuing Lender shall not be
required to issue or modify any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Revolving Commitments of
non-Defaulting Lenders and by Cash Collateral provided by the Borrowers in
accordance with Section 2.6(c); and

(e)any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 7.5 but
excluding Section 8.7(b)) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, to the payment of any amounts owing by such Defaulting
Lender to the Issuing Bank or Swing Line Lender hereunder, (iii) third, to the
funding of any Revolving Loan or the funding or Cash Collateralization of any
participating interest in any Swing Line Loan or Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the US Borrowers, held in such
account as Cash Collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, to the payment of any amounts owing to
any US Borrower or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by such US Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that if
such payment is a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of draws under Letters of Credit with
respect to which the Issuing Lender has funded its participation obligations,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all Lenders that are not Defaulting Lenders pro rata prior
to being applied to the prepayment of any Loans, or Reimbursement Obligations
owed to, any Defaulting Lender.

In the event that the Administrative Agent, the US Borrowers, the Issuing Lender
and the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Revolving Loans in accordance with its Pro Rata Share.  For purposes
of this Section 2.6, (x) “Swing Line Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Pro Rata Share of the
aggregate principal amount of all Swing Line Loans outstanding at such time and
(y) “L/C Exposure” shall mean, with respect to any Defaulting Lender at any
time, such Defaulting Lender’s Pro Rata Share of the L/C Obligations at such
time.

Nothing contained in the foregoing shall be deemed to constitute a waiver by any
US Borrower of any of its rights or remedies (whether in equity or law) against
any Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

SECTION 3EVIDENCING OF LOANS.



-  32 -

--------------------------------------------------------------------------------

 

3.1Noteless Agreement; Evidence of Indebtedness

.

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b)The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type of each Loan and, if
applicable, the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder, (iii) the original Stated Amount of each
Letter of Credit and the amount of L/C Obligations outstanding at any time, and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.

(c)The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided,  however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.

(d)Any Lender may request that its Loans be evidenced by a promissory note
substantially in the forms of Exhibit A-1, in the case of the Revolving Loans
constituting US Obligations and Exhibit A-2 in the case of the Revolving Loans
to the Non-US Borrower.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender the Notes payable to such Lender.  Thereafter, the Loans
evidenced by such Notes and interest thereon shall at all times (prior to any
assignment pursuant to Section 15.6) be represented by one or more Notes payable
to such payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

SECTION 4INTEREST.

4.1Interest Rates

.  The US Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of each Loan constituting a US Obligation and a Non-US
Obligation and the Non-US Borrower severally promises to pay interest on the
unpaid principal amount of each Loan constituting a Non-US Obligation, in each
case, for the period commencing on the date of such Loan until such Loan is paid
in full as follows:

(a)at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect;

(b)at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBO Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect; and

(c)at all times while such Loan is an Offered Rate Loan, at the rate per annum
equal to the Offered Rate applicable thereto.

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding



-  33 -

--------------------------------------------------------------------------------

 

Section 15.1.  Notwithstanding the foregoing, upon the occurrence of an Event of
Default under Sections 13.1.1 or 13.1.4, such increase shall occur
automatically.

4.2Interest Payment Dates

.  Accrued interest on each Base Rate Loan shall be payable in arrears on the
last day of each calendar quarter and at maturity.  Accrued interest on each
LIBOR Loan shall be payable on the last day of each Interest Period relating to
such Loan (and, in the case of a LIBOR Loan with an Interest Period in excess of
three months, on the three-month anniversary of the first day of such Interest
Period), upon a prepayment of such Loan, and at maturity.  After maturity, and
at any time an Event of Default exists, accrued interest on all Loans shall be
payable on demand.

4.3Setting and Notice of LIBO Rates

.  The applicable LIBO Rate for each Interest Period shall be determined by the
Administrative Agent in accordance with the definition of LIBO Rate, and notice
thereof shall be given by the Administrative Agent promptly to the Borrowers and
each Lender.  Each determination of the applicable LIBO Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error.  The Administrative Agent shall, upon written
request of any Borrower or any Lender, deliver to such Borrower or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBO Rate hereunder.

4.4Computation of Interest

.  Interest shall be computed for the actual number of days elapsed on the basis
of a year of 360 days, except that interest (a) computed by reference to the
Base Rate at times when the Base Rate is based on the LIBO Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for borrowings denominated in Sterling shall be computed on the basis of a
year of 365 days.  The applicable interest rate for each Base Rate Loan shall
change simultaneously with each change in the Base Rate.

SECTION 5FEES.

5.1Non-Use Fee

.  The US Borrowers jointly and severally agree to pay to the Administrative
Agent for the account of each Lender in Dollars a non-use fee, for the period
from the Original Closing Date to the Termination Date, at the Non-Use Fee Rate
in effect from time to time of such Lender’s Pro Rata Share (as adjusted from
time to time) of the Dollar Equivalent of the unused amount of the Revolving
Commitments.  For purposes of calculating usage under this Section, the
Revolving Commitments shall be deemed used to the extent of Revolving
Outstandings.  Such non-use fee shall be payable in arrears on the last day of
each calendar quarter and on the Termination Date for any period then ending for
which such non-use fee shall not have previously been paid.  The non-use fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days.

5.2Letter of Credit Fees

.

(a)The US Borrowers jointly and severally agree to pay to the Administrative
Agent for the account of each Lender a letter of credit fee in Dollars for each
Letter of Credit equal to the L/C Fee Rate in effect from time to time of such
Lender’s Pro Rata Share (as adjusted from time to time) of the Dollar Equivalent
of the undrawn amount of such Letter of Credit (computed for the actual number
of days elapsed on the basis of a year of 360 days); provided that, unless the
Required Lenders otherwise consent, the rate applicable to each Letter of Credit
shall be increased by 2% at any time that an Event of Default exists.  Such
letter of credit fee shall be payable in arrears on the last day of each
calendar quarter and on the Termination Date (or such later date on which such
Letter of Credit expires or is terminated) for the period from the date of the
issuance of each Letter of Credit (or the last day on which the letter of credit
fee was paid with respect thereto) to the date such payment is due or, if
earlier, the date on which such Letter of Credit expired or was terminated.



-  34 -

--------------------------------------------------------------------------------

 

(b)In addition, with respect to each Letter of Credit, the US Borrowers jointly
and severally agree to pay to the Issuing Lender, for its own account in
Dollars, (i) such fees and expenses as the Issuing Lender customarily requires
in connection with the issuance, negotiation, processing and/or administration
of letters of credit in similar situations and (ii) a letter of credit fronting
fee in an amount equal to 0.125% per annum of the Dollar Equivalent of the
average daily undrawn Stated Amount under such Letter of Credit, such fee to be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated).

5.3Administrative Agent’s Fees

.  The Borrowers jointly and severally agree to pay to the Administrative Agent
such agent’s fees as are mutually agreed to from time to time by the Borrowers
and the Administrative Agent including the fees set forth in the Agent Fee
Letter.

SECTION 6REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENTS; PREPAYMENTS;
INCREASES OF THE REVOLVING COMMITMENTS

6.1Reduction or Termination of the Revolving Commitments

.

6.1.1Voluntary Reduction or Termination of the Revolving Commitments.  The
Borrowers may from time to time on at least five Business Days’ prior written
notice (or such shorter period as may be agreed to by the Administrative Agent)
received by the Administrative Agent (which shall promptly advise each Lender
thereof) permanently reduce the Revolving Commitments to an amount not less than
the Revolving Outstandings plus the outstanding amount of all Swing Line
Loans.  Any such reduction shall be in multiples of $5,000,000.  Concurrently
with any reduction of the Revolving Commitments to zero, the US Borrowers shall
pay all outstanding interest on the Revolving Loans, all outstanding non-use
fees and all outstanding letter of credit fees and shall Cash Collateralize in
full all obligations arising with respect to the outstanding Letters of Credit
and the Non-US Borrower shall pay interest on the outstanding Loans denominated
in an Alternative Currency.

6.1.2[Intentionally Omitted].

6.1.3All Reductions of the Revolving Commitments.  All reductions of the
Revolving Commitments shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.

6.2Prepayments

.

6.2.1Voluntary Prepayments.  The Borrowers may from time to time prepay the
Loans in whole or in part; provided that the Borrowers shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 11:00 A.M., Chicago time (in the case of any borrowing
denominated in Dollars) or the Applicable Time (in the case of any borrowing
denominated in an Alternative Currency), on the day of such prepayment (which
shall be a Business Day), specifying the Loans to be prepaid and the date and
amount of prepayment.  Any such partial prepayment shall be in an amount equal
to $1,000,000 or a higher integral multiple of $100,000.

6.2.2Mandatory Prepayments.  If on any day on which the Revolving Commitments
are reduced pursuant to Section 6.1.2 the Revolving Outstandings plus the
outstanding amount of the Swing Line Loan exceeds the Revolving Commitments, the
US Borrowers shall immediately prepay Revolving Loans or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.  If the Administrative Agent
notifies the US Borrower at any time that, solely as a result of fluctuations in
currency exchange rates, the Revolving Outstandings of Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative



-  35 -

--------------------------------------------------------------------------------

 

Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the US Borrowers or the Non-US Borrower, solely as to its Non-US
Obligations, as applicable, shall prepay Loans in an aggregate amount sufficient
to reduce such Revolving Outstandings as of such date of payment to an amount
not to exceed 100% of the Alternative Currency Sublimit then in effect.

6.3Manner of Prepayments

. 

6.3.1All Prepayments.  Each voluntary partial prepayment shall be in a principal
amount of $1,000,000 or a higher integral multiple of $100,000.  Any partial
prepayment of a Group of LIBOR Loans shall be subject to the proviso to Section
2.2.3(a).  Any prepayment of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall include interest on the principal amount being
repaid and shall be subject to Section 8.4.  Except as otherwise provided by
this Agreement, all principal payments in respect of the Loans (other than the
Swing Line Loans) shall be applied first, to repay outstanding Base Rate Loans
and then to repay outstanding LIBOR Loans in direct order of Interest Period
maturities.

6.4Repayments

.  The US Borrowers jointly and severally promise to pay the outstanding
principal amount of each Loan constituting a US Obligation and a Non-US
Obligation and the Non-US Borrower severally promises to pay the outstanding
principal amount of each Loan constituting a Non-US Obligation on the
Termination Date.  The Revolving Commitments shall terminate on the Termination
Date.

6.5Increase in Revolving Commitments Amount

.

6.5.1Provided there exists no Unmatured Event of Default or Event of Default,
upon written notice to the Administrative Agent (which shall promptly notify the
Lenders), the US Borrowers may from time to time request an increase in the
Revolving Commitments by an amount (for all such requests, not exceeding
$50,000,000) specified in such notice (which shall not be less than
$5,000,000).  At the time of sending such notice, the US Borrowers (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the
Lenders).  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Revolving Commitment.  The
Administrative Agent shall promptly notify the Borrowers and each Lender of the
Lenders’ responses to each request made hereunder.  No Lender shall have any
obligation to participate in any increase pursuant hereto except to the extent
it agrees to do so in accordance with the terms hereof.

6.5.2If the Revolving Commitments are increased in accordance with this Section,
the Administrative Agent and the US Borrowers shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the US Borrowers and the Lenders of
the final allocation of such increase and the Increase Effective Date.  As a
condition precedent to such increase, the US Borrowers shall deliver to the
Administrative Agent a certificate of the US Borrowers dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Senior Officer
of each US Borrower (i) certifying and attaching the resolutions adopted by the
US Borrowers approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Section 9 and the other Loan Documents are true and
correct in all material respects (or in all respects in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which



-  36 -

--------------------------------------------------------------------------------

 

case they are true and correct in all material respects (or in all respects in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect) as of such earlier date, and except that for purposes of this
Section 6.5.2, the representations and warranties contained in Section 9 shall
be deemed to refer to the most recent statements furnished pursuant to Section
10.1 (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Sections 10.1, the most recent financial statements
referred to in Section 9.4) and (B) no Unmatured Event of Default or Event of
Default exists.  The US Borrowers shall prepay any Revolving Loans outstanding
on the Increase Effective Date (and pay any additional amounts required pursuant
to Section 8.4) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Pro Rata Shares arising from any nonratable increase in
the Revolving Commitments under this Section.



SECTION 7MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1Making of Payments

.  Except with respect to principal and interest on Loans denominated in an
Alternative Currency, all payments of principal or interest on the Loans, and
all fees, shall be made by the Borrowers to the Administrative Agent in Dollars
in immediately available funds at the office specified by the Administrative
Agent not later than noon, Chicago time, on the date due; and funds received
after that hour shall be deemed to have been received by the Administrative
Agent on the following Business Day.  Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans and Letters of Credit denominated in an Alternative Currency
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
office in such Alternative Currency and in Same Day Funds not later than noon,
London, England time; and funds received after such time shall be deemed to have
been received by the Administrative Agent on the following Business Day.  If,
for any reason, any Borrower is prohibited by any applicable Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.  The Administrative Agent shall promptly remit to each Lender
its share of all such payments received in collected funds by the Administrative
Agent for the account of such Lender.  All payments under Section 8.1 shall be
made by the Borrowers directly to the Lender entitled thereto without setoff,
counterclaim or other defense.

7.2Application of Certain Payments

.  So long as no Unmatured Event of Default or Event of Default has occurred and
is continuing, (a) payments matching specific scheduled payments then due shall
be applied to those scheduled payments and (b) voluntary and mandatory
prepayments shall be applied as set forth in Sections 6.2 and 6.3.  After the
occurrence and during the continuance of an Unmatured Event of Default or Event
of Default, all amounts collected or received by the Administrative Agent or any
Lender on account of the Obligations, whether as proceeds from the sale of, or
other realization upon, all or any part of the Collateral, or otherwise, shall
be applied as set forth in Section 6.5 of the Guaranty and Security
Agreement.  Concurrently with each remittance to any Lender of its share of any
such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.

7.3Due Date Extension

.  If any payment of principal or interest with respect to any of the Loans, or
of any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day (unless, in the case
of a LIBOR Loan, such immediately following Business Day is the first Business
Day of a calendar month, in which case such due date shall be the immediately
preceding Business Day) and, in the case of principal, additional interest shall
accrue and be payable for the period of any such extension.

7.4Setoff

.  Each Borrower, for itself and each other Loan Party, agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, each Borrower, for
itself and each other Loan Party, agrees that at any time any Event of



-  37 -

--------------------------------------------------------------------------------

 

Default exists, the Administrative Agent and each Lender may apply to the
payment of any Obligations of the Borrowers, or any of them, and each other Loan
Party hereunder, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of each Borrower and each other Loan Party then or
thereafter with the Administrative Agent or such Lender.

7.5Proration of Payments

.  If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise, on account of (a) principal
of or interest on any Loan, but excluding (i) any payment pursuant to Section
8.1 or 8.4 and (ii) payments of interest on any Affected Loan) or (b) its
participation in any Letter of Credit) in excess of its applicable Pro Rata
Share of payments and other recoveries obtained by all Lenders on account of
principal of and interest on the Loans (or such participation) then held by
them, then such Lender shall purchase from the other Lenders such participations
in the Loans (or sub-participations in Letters of Credit) held by them as shall
be necessary to cause such purchasing Lender to share the excess payment or
other recovery ratably with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.

7.6Taxes

.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any Obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require the Loan Parties or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Loan Parties or
the Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.

(ii)If the Loan Parties or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the Loan
Parties or the Administrative Agent, as the case may be, shall withhold or make
such deductions as are determined by the Loan Parties or the Administrative
Agent, as the case may be, to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the Loan
Parties or the Administrative Agent, as the case may be, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Parties shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 7.6) the
Administrative Agent, Lender or Issuing Lender, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

(c)Tax Indemnifications.



-  38 -

--------------------------------------------------------------------------------

 

(i)Without limiting the provisions of subsection (a) or (b) above, each Borrower
shall, and does hereby, indemnify the Administrative Agent, each Lender and the
Issuing Lender, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Loan Parties or paid by the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Loan Parties by a Lender or the Issuing Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest or demonstrable error.

(ii)Without limiting the provisions of subsection (a) or (b) above, each Lender
and the Issuing Lender shall, and does hereby, indemnify the Loan Parties and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Loan Parties or the
Administrative Agent) incurred by or asserted against the Loan Parties or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the Issuing Lender, as the case may be, to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the Issuing Lender, as the case may
be, to the Loan Parties or the Administrative Agent pursuant to subsection
(e).  Each Lender and the Issuing Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Issuing Lender, as the case may be, under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
clause (ii).  The agreements in this clause (ii) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or the Issuing Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d)Evidence of Payments.  Upon request by the Loan Parties or the Administrative
Agent, as the case may be, after any payment of Taxes by the Loan Parties or by
the Administrative Agent to a Governmental Authority as provided in this Section
7.6, the Loan Parties shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Loan Parties, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Loan
Parties or the Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Each Lender shall deliver to the Loan Parties and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Loan Parties or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Loan Parties or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if



-  39 -

--------------------------------------------------------------------------------

 

applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Loan Parties
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes in the applicable jurisdiction.

(ii)Without limiting the generality of the foregoing, if the Loan Parties are
residents for tax purposes in the United States,

(A)any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Loan Parties and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Loan Parties or the Administrative Agent as will enable the
Loan Parties or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Loan Parties and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Loan Parties or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(I)executed originals of Internal Revenue Service Form W-8BEN or Form W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(II)executed originals of Internal Revenue Service Form W-8ECI,

(III)executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation (including the relevant forms prescribed in clause (I),
(II) or (IV) of this clause (e)(ii)(B) that would be required if the beneficial
owners of such payments were Lenders,

(IV)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Loan
Parties within the meaning of section 881(c)(3)(B) of the Code, (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code,
or (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (y) executed originals
of Internal Revenue Service Form W-8BEN or Form W-8BEN-E; or



-  40 -

--------------------------------------------------------------------------------

 

(V)executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Loan Parties or the Administrative Agent to
determine the withholding or deduction required to be made.

(C)If any payment made to a Lender under this Agreement would be subject to U.S.
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Loan Parties and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Loan Parties and the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Loan Parties and the Administrative
Agent as may be necessary for the Loan Parties and the Administrative Agent to
comply with their obligations under FATCA, to determine that such Lender has or
has not complied with its obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from any payment.

(iii)Each Lender shall promptly (A) notify the Loan Parties and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Loan Parties or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(iv)A U.K. Treaty Lender and each Loan Party which makes a payment to which that
U.K. Treaty Lender is entitled shall co-operate in promptly completing any
procedural formalities necessary for that Loan Party to obtain authorization to
make that payment without a U.K. Tax Deduction and maintain that authorization
where an authorization expires or otherwise ceases to have effect.

(v)A U.K. Treaty Lender which (i) becomes a Party on the day on which this
Agreement is entered into that holds a current passport under the HMRC DT Treaty
Passport scheme (a “U.K. Treaty Passport”), and which then wishes that scheme to
apply to this Agreement, shall include an indication to that effect by including
its scheme reference number and its jurisdiction of tax residence on the
signature page of such Lender to this Agreement and, having done so, shall
discharge its obligation under the preceding paragraph (with respect to U.K.
Taxes only) and where a Lender includes such an indication on its signature
page, each Loan Party shall, to the extent that Lender is a Lender under a Loan
or Letter of Credit made available to that Loan Party pursuant to Section 2,
file a duly completed HM Revenue & Customs’ Form DTTP2 in respect of such Lender
with HM Revenue & Customs within thirty (30) days of the date on which such Loan
Party becomes a party to this Agreement and shall promptly provide the Lender
with a copy of that filing; (ii) becomes a Party after the date of this
Agreement that holds a U.K. Treaty Passport and which wishes that scheme to
apply to this Agreement, shall include its scheme



-  41 -

--------------------------------------------------------------------------------

 

reference number and its jurisdiction of tax residence in the Assignment
Agreement which it executes on becoming a party and, having done so, shall
discharge its obligation under the preceding paragraph (with respect to U.K.
Taxes only) and where a Lender includes such an indication in the relevant
Assignment Agreement each Loan Party which is a party as a Loan Party as at the
date of such Assignment shall, to the extent that Lender becomes a Lender under
a Loan or Letter of Credit which is made available to that Loan Party pursuant
to Section 2, file a duly completed HM Revenue & Customs’ form DTTP2 in respect
of such Lender with HM Revenue & Customs within thirty (30) days of the date of
such Assignment or, if later, within thirty (30) days of the date on which such
Loan Party becomes a party to this Agreement, and shall promptly provide the
Lender with a copy of that filing.

(vi)A Lender which has not included the indication described in the preceding
paragraph but which holds a U.K. Treaty Passport and subsequently wishes that
scheme to apply to this Agreement shall notify the relevant Loan Party of its
scheme reference number and its jurisdiction of tax residence.  Where a Lender
notifies any Loan Party of its scheme reference number and its jurisdiction of
tax residence in accordance with this paragraph each Loan Party shall, to the
extent that that Loan Party is a Loan Party under a Loan or Letter of Credit
made available to that Loan Party pursuant to Section 2, file a duly completed
HM Revenue & Customs’ Form DTTP2 in respect of such Lender with HM Revenue &
Customs within thirty (30) days of the date on which that notice becomes
effective in accordance with Section 15.3 or, if later, within thirty (30) days
of the date on which such Loan Party becomes a party to this Agreement, and
shall promptly provide the Lender with a copy of that filing.

(vii)A U.K. Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the Borrowers by entering
into this Agreement.

(viii)A U.K. Non-Bank Lender shall promptly notify the Borrowers and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(ix)Nothing in this Section 7.6(e) shall require any Lender to (i) register
under the HMRC DT Treaty Passport Scheme or (ii) apply the HMRC DT Treaty
Passport scheme to any Loan or Letter of Credit if it has so registered.

(x)If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (v) above, no Loan Party shall apply
the HMRC DT Treaty Passport scheme in respect of that Lender’s commitment to any
Loan or Letter of Credit unless the Lender otherwise agrees.

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be.  If the Administrative Agent, any Lender or the Issuing
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Loan Parties or
with respect to which the Loan Parties have paid additional amounts pursuant to
this Section, it shall pay to the Loan Parties an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Parties under this Section with respect to the Taxes or Other Taxes



-  42 -

--------------------------------------------------------------------------------

 

giving rise to such refund), net of all reasonable out-of-pocket expenses
incurred by the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Parties, upon the request of the Administrative Agent, such Lender or the
Issuing Lender, agrees to repay the amount paid over to the Loan Parties (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Loan Parties or any other Person.



(g)Lender Status Confirmation.  Each Lender which becomes a party to this
Agreement after the date of this Agreement shall indicate, in the Assignment
Agreement which it executes on becoming a party, and for the benefit of the
Administrative Agent and without liability to any Borrower, that it is either
(A) not a U.K. Qualifying Lender; (B) a U.K. Qualifying Lender (other than a
U.K. Treaty Lender); or (C) a U.K. Treaty Lender, and if such new Lender fails
to indicate its status in accordance with this Section 7.6(f) then such new
Lender shall be treated for the purposes of this Agreement (including by each
Borrower) as if it is not a U.K. Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the Company).  For the
avoidance of doubt, an Assignment Agreement shall not be invalidated by any
failure of a Lender to comply with this Section 7.6(g).

SECTION 8INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1Increased Costs and Reduced Return

.

(a)If any Change in Law:

(i)shall subject any Lender (or its Lending Office) or the Issuing Lender to any
Tax with respect to its LIBOR Loans, its Notes, its Letters of Credit, or its
participation in any thereof, any Reimbursement Obligations owed to it or its
obligation to make LIBOR Loans, issue a Letter of Credit, or to participate
therein, other than Indemnified Taxes, Excluded Taxes or Other Taxes; or

(ii)shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any LIBOR
Loans any such requirement included in an applicable Reserve Percentage) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (or its Lending Office) or the Issuing Lender or shall impose on any
Lender (or its Lending Office) or the Issuing Lender any other condition
affecting its LIBOR Loans, its Notes, its Letters of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make LIBOR Loans, or to issue a Letter of Credit, or to
participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the Issuing Lender of making or maintaining any LIBOR
Loan, issuing or maintaining a Letter of Credit, or participating therein, or to
reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) or the Issuing Lender under this Agreement or under any other
Loan Document with respect thereto, by an amount deemed by such Lender or
Issuing Lender to be material, then, within 15 days after written demand by such
Lender or Issuing Lender (with a copy to Administrative Agent), US Borrowers
jointly and severally, and the Non-US Borrower severally, shall be obligated to
pay to such



-  43 -

--------------------------------------------------------------------------------

 

Lender or Issuing Lender such additional amount or amounts as will compensate
such Lender or Issuing Lender for such increased cost or reduction, so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor;  provided that, if any
Change in Law giving rise to a demand hereunder is retroactive, then the
foregoing 180-day period shall be extended to include the entire retroactive
period contemplated by such Change in Law.

(b)If a Lender or the Issuing Lender determines the amount of capital required
or expected to be maintained by such Lender or the Issuing Lender, any Lending
Installation of such Lender or the Issuing Lender, or any corporation
controlling such Lender or the Issuing Lender is increased as a result of a
Change in Law, then, within 15 days of written demand by such Lender or the
Issuing Lender, the Borrowers shall pay such Lender or the Issuing Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender or the Issuing Lender
determines is attributable to this Agreement, its Revolving Credit Exposure, its
Commitment, and or its obligations to issue or participate in Letters of Credit,
as the case may be, hereunder (after taking into account such Lender’s or the
Issuing Lender’s policies as to capital adequacy).

(c)A certificate of a Lender or Issuing Lender claiming compensation under this
Section 8.1 and setting forth in reasonable detail the additional amount or
amounts to be paid to it hereunder shall be conclusive absent manifest
error.  In determining such amount, such Lender or Issuing Lender may use any
reasonable averaging and attribution methods.

8.2Basis for Determining Interest Rate Inadequate or Unfair

.  If prior to the commencement of any Interest Period for a LIBOR Loan:

(a)the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Borrowers) that deposits in Dollars or the
applicable Alternative Currency, as the case may be, (in applicable amounts) are
not being offered to it in the applicable interbank market for such Interest
Period or that by reason of circumstances affecting the applicable interbank
market adequate and reasonable means do not exist for ascertaining the
applicable LIBO Rate; or

(b)the Required Lenders advise the Administrative Agent that the LIBO Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period or that the making or funding of LIBOR Loans has become impracticable as
a result of an event occurring after the date of this Agreement which in the
opinion of such Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

8.3Changes in Law Rendering LIBOR Loans Unlawful

.  Notwithstanding any other provisions of this Agreement or any other Loan
Document, if at any time any Change in Law makes it unlawful for any Lender to
make, maintain or fund LIBOR Loans (whether denominated in Dollars or an
Alternative Currency) or any Governmental Authority has imposed material
restriction on the authority of such Lender to purchase or sell, or take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then such Lender shall promptly notify each of the other parties hereto
and, so long as such circumstances shall continue, (a) such Lender shall have no
obligation to make or continue LIBOR Loans in the affected currency or
currencies, or in the case of LIBOR Loans in Dollars to convert any Base Rate
Loan into a LIBOR Loan (but shall make Base Rate Loans concurrently with the
making of or conversion of Base Rate Loans into LIBOR Loans by the Lenders which
are not so affected, in each case



-  44 -

--------------------------------------------------------------------------------

 

in an amount equal to the amount of LIBOR Loans which would be made or converted
into by such Lender at such time in the absence of such circumstances) and (b)
on the last day of the current Interest Period for each LIBOR Loan of such
Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan.  Each Base Rate Loan
made by a Lender which, but for the circumstances described in the foregoing
sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding
for the period corresponding to the Group of LIBOR Loans of which such Affected
Loan would be a part absent such circumstances.

8.4Funding Losses

.  The Borrowers hereby agree that upon written demand by any Lender (which
demand shall be accompanied by a reasonably detailed statement setting forth the
basis for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the US Borrowers will jointly and severally indemnify
with respect to all Loans and the Non-US Borrower will severally indemnify with
respect to Loans denominated in an Alternative Currency such Lender against any
net loss or expense which such Lender may sustain or incur (including any net
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain any LIBOR
Loan), as reasonably determined by such Lender, as a result of (a) any payment,
prepayment or conversion of any LIBOR Loan of such Lender on a date other than
the last day of an Interest Period for such Loan (including any conversion
pursuant to Section 8.3) or (b) any failure of the Borrowers to borrow, convert
or continue any Loan on a date specified therefor in a notice of borrowing,
conversion or continuation pursuant to this Agreement.  For this purpose, all
notices to the Administrative Agent pursuant to this Agreement shall be deemed
to be irrevocable.

8.5Lending Offices

.  Each Lender may, at its option, elect to make its Loans hereunder at the
branch, office or affiliate specified on the appropriate signature page hereof
(each a “Lending Office”) for each type of Loan available hereunder or at such
other of its branches, offices or affiliates as it may from time to time elect
and designate in a written notice to Borrowers and Administrative Agent;
provided that, notwithstanding anything in this Agreement to the contrary, in no
event shall the Borrowers be required to compensate any Lender pursuant to
Section 8.1 to the extent the amounts claimed thereunder arise from any election
made by a Lender pursuant to this Section 8.5.  To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its LIBOR Loans to reduce any liability of Borrowers to such Lender
under Section 8.4 or to avoid the unavailability of LIBOR Loans under Section
8.3, so long as such designation is not otherwise disadvantageous to the Lender.

8.6Discretion of Lenders as to Manner of Funding

.  Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each LIBOR Loan during each Interest
Period for such Loan through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
LIBO Rate for such Interest Period.

8.7Mitigation of Circumstances; Replacement of Lenders

.

(a)Each Lender shall promptly notify the Borrowers and the Administrative Agent
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid, (i)
any obligation by the Borrowers to pay any amount pursuant to Sections 7.6 or
8.1 or (ii) the occurrence of any circumstances described in Sections 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause (i)
or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Borrowers and the Administrative Agent).  Without
limiting the



-  45 -

--------------------------------------------------------------------------------

 

foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Borrowers of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

(b)If the Borrowers become obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Sections 8.2 or 8.3, or any Lender becomes a
Defaulting Lender, the Borrowers may request and designate another Lender or
bank which is acceptable to the Administrative Agent and the Issuing Lender in
their reasonable discretion (such consent not to be unreasonably withheld or
delayed) (such other bank being called a “Replacement Lender”) to purchase the
Loans of such Lender and such Lender’s rights hereunder, without recourse to or
warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Lender and any other amounts payable to such Lender under this Agreement
at such time, and to assume all the obligations of such Lender hereunder, and,
upon such purchase and assumption (pursuant to an Assignment Agreement), such
Lender shall no longer be a party hereto or have any rights hereunder (other
than rights with respect to indemnities and similar rights applicable to such
Lender prior to the date of such purchase and assumption) and shall be relieved
from all obligations to the Borrowers hereunder, and the Replacement Lender
shall succeed to the rights and obligations of such Lender hereunder.

8.8Conclusiveness of Statements; Survival of Provisions

.  Determinations and statements of any Lender pursuant to Sections 8.1,  8.2,
 8.3 or 8.4 shall be conclusive absent demonstrable error.  Lenders may use
reasonable averaging and attribution methods in determining compensation under
Sections 8.1 and 8.4, and, unless otherwise set forth herein, the provisions of
such Sections shall survive repayment of the Obligations, cancellation of any
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement.

SECTION 9REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, each Borrower represents and warrants to the Administrative
Agent and the Lenders that:

9.1Organization

.  Each Loan Party is validly existing and in good standing under the laws of
its jurisdiction of organization; and each Loan Party is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify would not have a Material Adverse Effect.

9.2Authorization; No Conflict

.  Each Loan Party is duly authorized to execute and deliver each Loan Document
to which it is a party, each Borrower is duly authorized to borrow monies
hereunder and each Loan Party is duly authorized to perform its Obligations
under each Loan Document to which it is a party.  The execution, delivery and
performance by each Loan Party of each Loan Document to which it is a party, and
the borrowings by each Borrower hereunder, do not and will not (a) require any
consent or approval of any governmental agency or authority (other than any
consent or approval which has been obtained and is in full force and effect),
(b) conflict with (i) any provision of applicable law, (ii) the charter, by-laws
or other organizational documents of any Loan Party or (iii) any material
agreement, indenture, material instrument or other material document, or any
judgment, order or decree, which is binding upon any Loan Party or any of their
respective properties or (c) require, or result in, the creation or imposition
of any Lien on any asset of any Loan Party (other than Liens in favor of the
Administrative Agent created pursuant to the Collateral Documents).



-  46 -

--------------------------------------------------------------------------------

 

9.3Validity and Binding Nature

.  Each of this Agreement and each other Loan Document to which any Loan Party
is a party is the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

9.4Financial Condition

.  The audited consolidated financial statements of Landauer and its
Subsidiaries as at September 30, 2016 and the unaudited consolidated financial
statements of Landauer and its Subsidiaries as at March 31, 2017, copies of each
of which have been delivered to each Lender, were prepared in accordance with
GAAP (subject, in the case of such unaudited statements, to the absence of
footnotes and to normal year-end adjustments) and present fairly in all material
respects the consolidated financial condition of Landauer and its Subsidiaries
as at such dates and the results of their operations for the periods then ended.

9.5No Material Adverse Effect

.  Since September 30, 2016 there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

9.6Litigation and Contingent Liabilities

.  No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to any Borrower’s
knowledge, threatened against any Loan Party which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect.  Other than any
liability incident to such litigation or proceedings, no Loan Party has any
material contingent liabilities not listed on Schedule 9.6 or permitted by
Section 11.1.

9.7Ownership of Properties; Liens

.  Each Loan Party owns good and, in the case of real property, marketable title
to all of its properties and assets, having a value in excess of $10,000, real
and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.

9.8Equity Ownership; Subsidiaries

.  All issued and outstanding Capital Securities of each Loan Party are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than those in favor of the Administrative Agent, and such
securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.  Schedule 9.8 sets forth the authorized
Capital Securities of each Loan Party (other than Landauer) as of the Closing
Date.  All of the issued and outstanding Capital Securities of each Borrower are
owned as set forth on Schedule 9.8 as of the Closing Date, and all of the issued
and outstanding Capital Securities of each Wholly-Owned Subsidiary is, directly
or indirectly, owned by the Borrowers shown on Schedule 9.8.  As of the Closing
Date, except as set forth on Schedule 9.8, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of any Loan Party.  As of the Closing Date (prior to the initial
Loans hereunder), all Domestic Subsidiaries other than GPS are Inactive
Subsidiaries.

9.9Pension Plans

.

(a)Each Pension Plan complies in all material respects with all applicable
requirements of law and regulations.  No contribution failure under Section 412
of the Code, Section 303 of ERISA or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 303(k) of ERISA, or otherwise to have a Material Adverse Effect.  There
are no pending or, to the knowledge of any Borrower, threatened, claims,
actions, investigations or lawsuits



-  47 -

--------------------------------------------------------------------------------

 

against any Pension Plan, any fiduciary of any Pension Plan, or any Borrower or
other any member of the Controlled Group with respect to a Pension Plan or a
Multiemployer Pension Plan which would reasonably be expected to have a Material
Adverse Effect.  Neither any Borrower nor any other member of the Controlled
Group has engaged in any prohibited transaction (as defined in Section 4975 of
the Code or Section 406 of ERISA) in connection with any Pension Plan or
Multiemployer Pension Plan which could reasonably be expected to have a Material
Adverse Effect.  Within the past five years, neither any Borrower nor any other
member of the Controlled Group has engaged in a transaction which resulted in a
Pension Plan with an Unfunded Liability being transferred out of the Controlled
Group, which could reasonably be expected to have a Material Adverse Effect.  No
Termination Event has occurred or is reasonably expected to occur with respect
to any Pension Plan, which could reasonably be expected to have a Material
Adverse Effect.

(b)All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by any Borrower or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither any Borrower nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither any Borrower nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

9.10Investment Company Act

.  No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.

9.11OFAC

.  (a)  Each Borrower is in compliance with the requirements of all OFAC
Sanctions Programs applicable to it, (b) each Subsidiary of a Borrower is in
compliance with the requirements of all OFAC Sanctions Programs applicable to
such Subsidiary, (c) each Borrower has provided to Administrative Agent, the
Issuing Lender, and the Lenders all information regarding Borrower and its
Affiliates and Subsidiaries requested by the Administrative Agent, on behalf of
itself and the Issuing Lender and the Lenders, as necessary for Administrative
Agent, the Issuing Lender, and the Lenders to comply with all applicable OFAC
Sanctions Programs, and (d) to the best of each Borrower’s knowledge, neither it
nor any of its Affiliates or Subsidiaries is, as of the date hereof, named on
the current OFAC SDN List.

9.12Anti-Corruption Laws

.  None of (i) the Borrowers, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of the Borrowers or such Subsidiaries, any of
their respective employees or Affiliates, or (ii) to the knowledge of the
Borrowers, any agent or representative of any Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the Loans and
Letters of Credit, is under administrative, civil or criminal investigation for
an alleged violation of, or received notice from or made a voluntary disclosure
to any governmental entity regarding a possible violation of, Anti-Corruption
Laws by a governmental authority that enforces any Anti-Corruption Laws.

9.13Regulation U

.  No Borrower is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

9.14Taxes

.  Each Loan Party has timely filed all tax returns and reports required by law
to have been filed by it in respect of any income tax liability in excess of
$25,000 and has paid all taxes and



-  48 -

--------------------------------------------------------------------------------

 

governmental charges due and payable with respect to such return, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.  The Loan Parties have made adequate
reserves on their books and records in accordance with GAAP for all taxes that
have accrued but which are not yet due and payable.  No Loan Party has
participated in any transaction that relates to a year of the taxpayer (which is
still open under the applicable statute of limitations) which is a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2)
(irrespective of the date when the transaction was entered into).

9.15Solvency, etc.

On the Closing Date, and immediately prior to and after giving effect to the
issuance of each Letter of Credit and each borrowing hereunder and the use of
the proceeds thereof, with respect to the Loan Parties on a consolidated basis,
(a) the fair value of their assets is greater than the amount of their
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP, (b)
the present fair saleable value of their assets is not less than the amount that
will be required to pay the probable liability on their debts as they become
absolute and matured, (c) they are able to realize upon their assets and pay
their debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business, (d)
they do not intend to, and do not believe that they will, incur debts or
liabilities beyond their ability to pay as such debts and liabilities mature and
(e) they are not engaged in business or a transaction, and are not about to
engage in business or a transaction, for which their property would constitute
unreasonably small capital.

9.16Environmental Matters

.  The on-going operations of each Loan Party comply in all respects with all
Environmental Laws, except such non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect.  Each Loan Party
has obtained, and maintained in good standing, all licenses, permits,
authorizations, registrations and other approvals required under any
Environmental Law for their respective ordinary course operations, and for their
reasonably anticipated future operations, and each Loan Party is in compliance
with all terms and conditions thereof, except where the failure to do so could
not reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect.  No Loan Party or any of its properties or
operations is subject to, or reasonably anticipates the issuance of, any written
order from or agreement with any Federal, state or local Governmental Authority,
nor subject to any judicial or docketed administrative or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous
Substance.  There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal, of any Loan Party
that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  No Loan Party has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances, which leak or release would
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

9.17Insurance

.  Each Loan Party and its properties are insured with financially sound and
reputable insurance companies which are not Affiliates of the Loan Parties, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties operate.

9.18Real Property

.  Set forth on Schedule 9.18 is a complete and accurate list, as of the Closing
Date, of the address of all real property owned or leased by any Loan Party,
together with, in the case of leased property, the name and mailing address of
the lessor of such property.  As of the Closing Date, each property leased by
any Loan Party or any Subsidiary on which Collateral with a value of more than
$1,000,000 is located is indicated as such on Schedule 9.18.



-  49 -

--------------------------------------------------------------------------------

 

9.19Information

.  All information heretofore or contemporaneously herewith furnished in writing
by any Loan Party to the Administrative Agent or any Lender for purposes of or
in connection with this Agreement and the transactions contemplated hereby,
taken as a whole, is, and together with all written information hereafter
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not materially
misleading in light of the circumstances under which made (it being recognized
by the Administrative Agent and the Lenders that any budget, projections and
forecasts provided by the Borrowers are based on good faith estimates and
assumptions believed by the Borrowers to be reasonable as of the date of the
applicable budget, projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
budgeted, projected or forecasted results).

9.20Intellectual Property

.  Each Loan Party owns and possesses or has a license or other right to use all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as are necessary for
the conduct of the businesses of the Loan Parties, without any infringement in
any material respect upon rights of others.

9.21Burdensome Obligations

.  No Loan Party is a party to any agreement or contract or subject to any
restriction contained in its organizational documents which could reasonably be
expected to have a Material Adverse Effect.

9.22Labor Matters

.  There are no existing or threatened strikes, lockouts or other labor disputes
involving any Loan Party that singly or in the aggregate could reasonably be
expected to have a Material Adverse Effect.  Hours worked by and payment made to
employees of the Loan Parties are not in violation of the Fair Labor Standards
Act or any other applicable law, rule or regulation dealing with such matters.

9.23No Default

.  No Event of Default or Unmatured Event of Default exists or would result from
the incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.

9.24[Intentionally omitted]

.

9.25Subordinated Debt

.  The subordination provisions of the Subordinated Debt are enforceable against
the holders of the Subordinated Debt by the Administrative Agent on behalf of
the Lenders.  All Obligations constitute senior Debt entitled to the benefits of
the subordination provisions contained in the Subordinated Debt.

9.26Representations as to Non-US Borrower

.  Each of the US Borrowers and the Non-US Borrower represents and warrants to
the Administrative Agent and the Lenders that,

(a)The execution, delivery and performance by such Non-US Borrower of this
Agreement and the other Loan Documents to which it is a party (collectively as
to such Non-US Borrower, the “Applicable Non-US Borrower Documents”) constitute
and will constitute private and commercial acts and not public or governmental
acts.  Neither such Non-US Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise), in each case, under the laws of the jurisdiction in
which such Non-US Borrower is organized and existing in respect of its
obligations under the Applicable Non-US Borrower Documents.

(b)Each of Applicable Non-US Borrower Documents to which such Non-US Borrower is
a party is the legal, valid and binding obligation of such Person, enforceable
against such Person



-  50 -

--------------------------------------------------------------------------------

 

in accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.  The execution, delivery and performance by such Non-US
Borrower of each Applicable Non-US Borrower Document to which it is a party, and
the borrowings by such Non-US Borrower hereunder, do not and will not require
that (i) the Applicable Non-US Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Non-US Borrower is organized and existing or (i)
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Non-US Borrower Documents or any other document, except for (x) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Non-US Borrower Document or
any other document is sought to be enforced and (y) any charge or tax as has
been timely paid.



(c)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Non-US Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Non-US Borrower Documents or (ii) on any payment to be made by such
Non-US Borrower pursuant to the Applicable Non-US Borrower Documents to a Lender
which is

(i)a U.K. Qualifying Lender:

(A)falling within paragraph (a) of the definition of “U.K. Qualifying Lender; or

(B)except where a Direction has been given under section 931 of the ITA in
relation to the payment concerned, falling within paragraph (b) of the
definition of “U.K. Qualifying Lender”; or

(ii)a U.K. Treaty Lender and the payment is one specified in a direction given
by the Commissioners of Revenue & Customs under Regulation 2 of the Double
Taxation Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488),

except as has been disclosed to the Administrative Agent.

(d)The execution, delivery and performance of the Applicable Non-US Borrower
Documents executed by such Non-US Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Non-US Borrower
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

SECTION 10AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Borrower agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

10.1Reports, Certificates and Other Information

.  Furnish to the Administrative Agent and each Lender:

10.1.1Annual Report.  Promptly when available and in any event within 90 days
after the close of each Fiscal Year a copy of the annual audit report of
Landauer and its Subsidiaries for such



-  51 -

--------------------------------------------------------------------------------

 

Fiscal Year, including therein consolidated balance sheets and statements of
earnings and cash flows of Landauer and its Subsidiaries as at the end of such
Fiscal Year, certified without adverse reference to going concern value and
without qualification by independent auditors of recognized standing selected by
the Borrowers and reasonably acceptable to the Administrative Agent.

10.1.2Interim Reports.  Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year), consolidated balance sheets of Landauer and its Subsidiaries as of
the end of such Fiscal Quarter, together with consolidated and consolidating
statements of earnings and cash flows for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by a Senior Officer of the Borrowers.

10.1.3Compliance Certificates.  Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Borrowers, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 11.13 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it and (ii) a written statement of the
Borrowers’ management setting forth a discussion of the Borrowers’ financial
condition, changes in financial condition and results of operations.

10.1.4Reports to the SEC and to Shareholders.  Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

10.1.5Notice of Default, Litigation and ERISA Matters.  Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Borrower or the Subsidiary affected thereby with respect
thereto:

(a)the occurrence of an Event of Default or an Unmatured Event of Default;

(b)any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrowers to the Lenders which has been instituted
or, to the knowledge of any Borrower, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

(c)the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 303(k) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that any Borrower furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of any Borrower with
respect to any post-retirement welfare benefit plan or other employee benefit
plan of any Borrower or another member of the Controlled Group, or any notice
that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits



-  52 -

--------------------------------------------------------------------------------

 

or the imposition of an excise tax, that any such plan is or has been funded at
a rate less than that required under Section 412 of the Code, that any such plan
is or may be terminated, or that any such plan is or may become insolvent;

(d)any cancellation or material change in any insurance maintained by any Loan
Party; or

(e)any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

10.1.6[Intentionally Omitted].

10.1.7Projections.  As soon as practicable, and in any event not later than five
(5) days after approval thereof by its board of directors, the operating budget
for Landauer and its Subsidiaries for each Fiscal Year prepared in a manner
consistent with the budget delivered by the Borrowers to the Lenders prior to
the Closing Date or otherwise in a manner reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Senior Officer of the
Borrowers on behalf of the Borrowers to the effect that (a) such budget was
prepared by the Borrowers in good faith, (b) the Borrowers have a reasonable
basis for the assumptions contained in such budget and (c) such budget has been
prepared in accordance with such assumptions (it being recognized by the
Administrative Agent and the Lenders that any budget, projections or forecasts
provided by the Borrowers are based on good faith estimates and assumptions
believed by the Borrowers to be reasonable as of the date of the applicable
budget, projections and forecasts and that actual results during the period or
periods covered by any such budget, projections and forecasts may materially
differ from budgeted, projected or forecasted results).

10.1.8Subordinated Debt and Other Notices.  Promptly following receipt, copies
of any notices (including notices of default or acceleration) received from any
holder or trustee of, under or with respect to any Subordinated Debt.

10.1.9Other Information.  Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.

Information required to be delivered pursuant to Sections 10.1.1 and 10.1.2
shall be deemed to have been delivered if such information, or one or more
annual, quarterly or other periodic reports containing such information, shall
have been posted by the Administrative Agent on a SyndTrak or similar site to
which the Lenders have been granted access or shall be available on the website
of the SEC at http://www.sec.gov.  Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that: (i) the
Borrowers shall deliver paper copies of such documents to the Administrative
Agent upon its request to the Borrowers to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrowers shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above.

10.2Books, Records and Inspections

.  Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit, at any reasonable time and with reasonable notice (or at any
time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan



-  53 -

--------------------------------------------------------------------------------

 

Parties; and permit, and cause each other Loan Party to permit, at any
reasonable time and with reasonable notice (or at any time without notice if an
Event of Default exists), any Lender or the Administrative Agent or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and each
Borrower hereby authorizes such independent auditors to discuss such financial
matters with any Lender or the Administrative Agent or any representative
thereof), and to examine (and, at the expense of the Loan Parties, photocopy
extracts from) any of its books or other records; and permit, and cause each
other Loan Party to permit, at any reasonable time and with reasonable notice
(or at any time without notice if an Event of Default exists), the
Administrative Agent and its representatives to inspect the Inventory and other
tangible assets of the Loan Parties, to perform appraisals of the equipment of
the Loan Parties, and to inspect, audit, check and make copies of and extracts
from the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to inventory, accounts and any
other Collateral.  All such inspections or audits by the Administrative Agent
shall be at the Borrowers’ expense, provided that so long as no Event of Default
or Unmatured Event of Default exists, the Borrowers shall not be required to
reimburse the Administrative Agent for inspections or audits more frequently
than once each Fiscal Year.

10.3Maintenance of Property; Insurance

.

(a)Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted.

(b)Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate, and, upon
request of the Administrative Agent or any Lender, furnish to the Administrative
Agent or such Lender a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by the Loan Parties.  The Borrowers shall
cause each issuer of an insurance policy to provide the Administrative Agent
with an endorsement (i) showing the Administrative Agent as loss payee with
respect to each policy of property or casualty insurance and naming the
Administrative Agent as an additional insured with respect to each policy of
liability insurance, (ii) providing that at least 15 days’ notice will be given
to the Administrative Agent prior to any cancellation of, material reduction or
change in coverage provided by or other material modification to such policy and
(iii) reasonably acceptable in all other respects to the Administrative
Agent.  The Borrowers shall deliver to the Administrative Agent an endorsement,
in form and substance satisfactory to the Administrative Agent, of each business
interruption insurance policy maintained by the Borrowers, showing the
Administrative Agent as an additional insured and lender loss payee.

UNLESS THE BORROWERS PROVIDE THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE BORROWERS’ EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS.  THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL.  THE BORROWERS MAY LATER CANCEL
ANY INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING
THE ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE BORROWERS HAVE OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF THE ADMINISTRATIVE AGENT PURCHASES
INSURANCE FOR THE COLLATERAL, THE BORROWERS WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE,



-  54 -

--------------------------------------------------------------------------------

 

INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

10.4Compliance with OFAC Sanctions Programs

. 

(a)Each Borrower shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to such Borrower and shall cause each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

(b)Each Borrower shall provide Administrative Agent, the Issuing Lender, and the
Lenders, upon written requested through the Administrative Agent, any
information regarding such Borrower, its Affiliates, and its Subsidiaries
necessary for Administrative Agent, the Issuing Lender, and the Lenders to
comply with all applicable OFAC Sanctions Programs; subject however, in the case
of Affiliates, to such Borrower’s ability to provide information applicable to
them. 

(c)If any Borrower obtains actual knowledge or receives any written notice that
Borrower, any Affiliate or any Subsidiary is named on the then current OFAC SDN
List (such occurrence, an “OFAC Event”), such Borrower shall promptly (i) give
written notice to Administrative Agent, the Issuing Lender, and the Lenders of
such OFAC Event, and (ii) comply with all applicable laws with respect to such
OFAC Event (regardless of whether the party included on the OFAC SDN List is
located within the jurisdiction of the United States of America), including the
OFAC Sanctions Programs, and each Borrower hereby authorizes and consents to
Administrative Agent, the Issuing Lender, and the Lenders taking any and all
steps Administrative Agent, the Issuing Lender, or the Lenders deem necessary,
in their sole discretion, to avoid violation by such Persons of all Laws
applicable thereto with respect to any such OFAC Event, including any applicable
requirements of the OFAC Sanctions Programs (including, to the extent required
thereunder, the freezing and/or blocking of assets and reporting such action to
OFAC).

10.5Compliance with Laws

.  (a) Comply, and cause each other Loan Party to comply, in all material
respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect, (b) comply, and cause
each other Loan Party to comply in all material respects with all
Anti-Corruption Laws, (c) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, would become a Lien
on any of its property; provided that the foregoing shall not require any Loan
Party to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

10.6Maintenance of Existence, etc.

Maintain and preserve, and (subject to Section 11.6) cause each other Loan Party
to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect).

10.7Use of Proceeds

.  Use the proceeds of the Loans, and the Letters of Credit, solely for working
capital purposes, for Acquisitions permitted by Section 11.5, for Capital
Expenditures, for the



-  55 -

--------------------------------------------------------------------------------

 

payment of certain fees and expenses associated with the closing of the credit
facility evidenced by this Agreement and for other general business purposes;
and not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.

10.8Employee Benefit Plans

.

(a)Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

(b)Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c)Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards under Section 302(c) of ERISA, (ii)
terminate or withdraw from any Pension Plan or Multiemployer Pension Plan or
(iii) take any other action with respect to any Pension Plan that would
reasonably be expected to entitle the PBGC to terminate, impose liability in
respect of, or cause a trustee to be appointed to administer, any Pension Plan,
unless the actions or events described in clauses (i), (ii) and (iii)
individually or in the aggregate would not have a Material Adverse Effect.

10.9Environmental Matters

.  If any release or threatened release or other disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of any Loan Party in violation of Environmental Laws, each Borrower
shall, or shall cause the applicable Loan Party to, cause the prompt containment
and removal of such Hazardous Substances and the remediation of such real
property or other assets as necessary to comply with all Environmental Laws and
to preserve the value of such real property or other assets consistent with
their current use.  Without limiting the generality of the foregoing, each
Borrower shall, and shall cause each other Loan Party to, comply with any
Federal or state judicial or administrative order requiring the performance at
any real property of any Loan Party of activities in response to the release or
threatened release of a Hazardous Substance.

10.10Further Assurances

.  Take, and cause each other Loan Party to take, such actions as are necessary
or as the Administrative Agent or the Required Lenders may reasonably request
from time to time to ensure that the Obligations of each Loan Party under the
Loan Documents are secured by perfected Liens on substantially all of the
personal property assets (other than Excluded Assets) of the Borrowers and each
Domestic Subsidiary other than an Inactive Subsidiary (as well as all Capital
Securities of each Domestic Subsidiary and 65% of all Capital Securities of each
direct Foreign Subsidiary) and guaranteed by each Domestic Subsidiary and that
each Loan Party has executed and delivered a Negative Pledge Agreement on all
real property owned by such Loan Party (including, upon the acquisition or
creation thereof, any such Subsidiary acquired or created after the Closing
Date), in each case as the Administrative Agent may determine, including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
financing statements and other documents, and the filing or recording of any of
the foregoing and (b) the delivery of certificated securities and other
Collateral with respect to which perfection is obtained by possession; provided
that neither the Borrowers, nor any other Loan Party shall be required to take
any actions to perfect the Lien of the Administrative Agent on vehicles with an
aggregate value of $100,000 or less and any other assets as to which the
Administrative Agent has determined in its sole discretion that the collateral
value thereof is insufficient to justify the difficulty, time and/or expense of
obtaining a perfected security interest therein.

10.11Deposit Accounts

.  Unless the Administrative Agent otherwise consents in writing, in order to
facilitate the Administrative Agent’s and the Lenders’ maintenance and
monitoring of their security interests in the collateral, maintain all of their
principal deposit accounts with the Administrative Agent or



-  56 -

--------------------------------------------------------------------------------

 

its Affiliates or any Lender or at other financial institutions reasonably
acceptable to the Administrative Agent (the Administrative Agent hereby
acknowledges that U.S. Bank National Association shall be deemed acceptable to
it for purposes hereof), in each case so long as a control agreement has been
entered into with such depository and the Administrative Agent.

SECTION 11NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Borrower agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

11.1Debt

.  Not, and not permit any other Loan Party to, create, incur, assume or suffer
to exist any Debt, except:

(a)Obligations under this Agreement and the other Loan Documents;

(b)Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $5,000,000;

(c)Debt of (i) any Loan Party owing to another Loan Party or any Subsidiary,
(ii) any Subsidiary that is not a Loan Party owing to another Subsidiary that is
not a Loan Party and (iii) any Subsidiary that is not a Loan Party owing to a
Loan Party in an aggregate outstanding principal amount not to exceed
$20,000,000 for all such Debt permitted under this clause (c) and Investments
permitted under Section 11.10(f);  provided that such Debt shall be evidenced by
a demand note in form and substance reasonably satisfactory to the
Administrative Agent and pledged and delivered to the Administrative Agent
pursuant to the Collateral Documents as additional collateral security for the
Obligations, and the obligations under such demand note shall be subordinated to
the Obligations of the US Borrowers hereunder in a manner reasonably
satisfactory to the Administrative Agent;

(d)Subordinated Debt not exceeding $5,000,000 at any time outstanding;

(e)Hedging Obligations incurred in favor of a Lender or an Affiliate thereof for
bona fide hedging purposes and not for speculation;

(f)Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

(g)Endorsements for collection or deposit of any commercial paper secured in the
ordinary course of business;

(h)Guaranties of Debt otherwise permitted hereunder;

(i)Debt assumed by any Loan Party (other than the Non-US Borrower) in connection
with an Acquisition permitted by Section 11.5 so long as the amount thereof does
not exceed 50% of the total consideration to be paid by such Loan Party in
respect of such Acquisition and no more than $5,000,000 of such assumed Debt is
secured;



-  57 -

--------------------------------------------------------------------------------

 

(j)Contingent Liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.5 and purchasers in connection with dispositions permitted under
Section 11.5; and

(k)other unsecured Debt, in addition to the Debt listed above, in an aggregate
outstanding amount not at any time exceeding $10,000,000.

11.2Liens

.  Not, and not permit any other Loan Party to, create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired), except:

(a)Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(b)Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

(c)Liens described on Schedule 11.2 as of the Closing Date;

(d)subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 90 days of the acquisition thereof and attaches solely to the
property so acquired

(e)Liens securing Debt permitted by Section 11.1(i);

(f)attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $5,000,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(g)easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party; and

(h)Liens arising under the Loan Documents.

11.3Restricted Payments

.  Not, and not permit any other Loan Party to, make or set aside funds for any
Restricted Payment.  Notwithstanding the foregoing, (i) any Subsidiary may pay
dividends or make other distributions to any Borrower or to any other Loan
Party; and (ii) so long as no Event of Default or



-  58 -

--------------------------------------------------------------------------------

 

Unmatured Event of Default exists or would result therefrom, the Loan Parties
may make Restricted Payments.

11.4Subordinated Debt

.  Not make any payments on Subordinated Debt except to the extent permitted
under the Subordination Agreement applicable thereto.

11.5Mergers, Consolidations, Acquisitions, Sales

.  Not, and not permit any other Loan Party to, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interest in, any other Person, (b) sell, transfer, convey or lease all
or any substantial part of its assets or Capital Securities (including the sale
of Capital Securities of any Subsidiary) except for sales of inventory in the
ordinary course of business, or (c) sell or assign with or without recourse any
receivables, except for (i) any such merger, consolidation, sale, transfer,
conveyance, lease or assignment of or by (x) any Foreign Subsidiary into any
Domestic Loan Party or into any other Foreign Subsidiary or (y) any Domestic
Loan Party into any Foreign Subsidiary to the extent permitted under Section
11.10(f); (ii) any such purchase or other acquisition by any Domestic Loan Party
of the assets or Capital Securities of any Foreign Subsidiary; (iii) any such
purchase or other acquisition by any Foreign Subsidiary of the assets or Capital
Securities of any Domestic Loan Party to the extent permitted under Section
11.10(f); (iv) any such purchase or other acquisition by any Foreign Subsidiary
of the assets or Capital Securities of any other Foreign Subsidiary (v) sales
and dispositions of assets (including the Capital Securities of Subsidiaries)
for at least fair market value (as determined by the board of directors of the
applicable Borrower) so long as the net book value of all assets sold or
otherwise disposed of in any Fiscal Year does not exceed 5% of the net book
value of the consolidated assets of the Loan Parties as of the last day of the
preceding Fiscal Year; (vi) any Domestic Loan Party may merge, consolidate,
amalgamate or purchase or acquire the assets of (or engage in a disposition to)
or dissolve into any other Domestic Loan Party in a transaction in which such
Domestic Loan Party is the surviving entity; (vii) any Foreign Subsidiary may
merge, consolidate, amalgamate or purchase or acquire the assets of (or engage
in a disposition to) or dissolve into any other Foreign Subsidiary and (viii)
any Acquisition by a U.S. Borrower where:

(A)the business or division acquired are for use, or the Person acquired is
engaged, in the businesses engaged in by the Loan Parties on the Closing Date
and have its primary operations in the United States;

(B)immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;

(C)the aggregate consideration to be paid by the US Borrowers (including any
Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions) is equal to or less than $20,000,000, any such
consideration to be paid by the US Borrowers (including any Debt assumed or
issued in connection therewith, the amount thereof to be calculated in
accordance with GAAP) in connection with all Acquisitions during the term of
this Agreement shall not exceed $75,000,000; provided,  however that for an
Acquisition (or a series of related Acquisitions) in which the aggregate
consideration (including any assumed Debt) is greater than $20,000,000 or, when
combined with other Acquisitions, exceeds $75,000,000, (i) the consent of the
Required Lenders shall be required and (ii) immediately after giving effect to
such Acquisition, the Borrowers are in pro forma compliance with all the
financial ratios and restrictions set forth in Section 11.13,  provided that the
pro forma Leverage



-  59 -

--------------------------------------------------------------------------------

 

Ratio shall be 25 basis points below the maximum Leverage Ratio specified in
Section 11.13.2 hereof;



(D)if the aggregate consideration to be paid by the US Borrowers (including any
Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions) exceeds $50,000,000, the target shall have been
audited by a nationally recognized accounting firm or have undergone review by
an accounting firm acceptable to the Administrative Agent as a part of the
Acquisition due diligence;

(E)in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;

(F)if the aggregate consideration to be paid by the US Borrowers in connection
with such Acquisition is greater than $7,500,000, then reasonably prior to such
Acquisition, the Administrative Agent shall have received complete executed or
conformed copies of each material document, instrument and agreement to be
executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Administrative Agent
may require to evidence the termination of Liens on the assets or business to be
acquired;

(G)if the aggregate consideration to be paid by the US Borrowers in connection
with such Acquisition is greater than $7,500,000, then not less than ten
Business Days prior to such Acquisition, the Administrative Agent shall have
received an acquisition summary with respect to the Person and/or business or
division to be acquired, such summary to include a reasonably detailed
description thereof (including financial information) and operating results
(including financial statements for the most recent 12 month period for which
they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and the Borrowers’
calculation of pro forma EBITDA relating thereto;

(H)the Administrative Agent and Required Lenders shall have approved the
Borrowers’ computation of pro forma EBITDA and the same shall be positive on a
pro forma basis for the trailing 12 month period;

(I)consents have been obtained in favor of the Administrative Agent and the
Lenders to the collateral assignment of rights and indemnities under the related
acquisition documents and opinions of counsel for the Loan Parties and (if
delivered to the Loan Party) the selling party in favor of the Administrative
Agent and the Lenders have been delivered;

(J)the provisions of Section 10.10 have been satisfied;

(K)if the Acquisition is structured as a merger to which a US Borrower is a
party, a US Borrower is the surviving entity; and

(L)the Acquisition shall not be the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of



-  60 -

--------------------------------------------------------------------------------

 

the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

11.6Modification of Organizational Documents

.  Not permit the charter, by- laws or other organizational documents of any
Loan Party to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of the Lenders; not
change, or allow any Loan Party to change, its state of formation or its
organizational form without at least 30 days’ prior written notice to the
Administrative Agent.

11.7Transactions with Affiliates

.  Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates (other than the Domestic Loan Parties) which is on terms which are
less favorable than are obtainable from any Person which is not one of its
Affiliates; provided that this Section 11.7 shall not apply to (i) transactions
between or among the Domestic Loan Parties, (ii) any Restricted Payment
permitted by Section 11.3 and (iii) any transaction not exceeding $250,000.

11.8Inconsistent Agreements

.  Not, and not permit any other Loan Party to, enter into any agreement
containing any provision which would (a) be violated or breached by any
borrowing by any Borrower hereunder or by the performance by any Loan Party of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
any Loan Party from granting to the Administrative Agent and the Lenders, a Lien
on any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to any Borrower or any other Subsidiary, or pay any
Debt owed to any Borrower or any other Subsidiary, (ii) make loans or advances
to any Loan Party or (iii) transfer any of its assets or properties to any Loan
Party, other than (A) customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder (B)
restrictions or conditions imposed by any agreement relating to purchase money
Debt, Capital Leases and other secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Debt and (C) customary provisions in leases and other contracts restricting the
assignment thereof.

11.9Business Activities

.  Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the date hereof and businesses
reasonably related thereto.

11.10Investments

.  Not, and not permit any other Loan Party to, make or permit to exist any
Investment in any other Person, except the following:

(a)Investments by (i) any Domestic Loan Party in any other Domestic Loan Party
and (ii) any Foreign Subsidiary in any other Foreign Subsidiary;

(b)Investments constituting Debt permitted by Section 11.1;

(c)Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;

(d)Cash Equivalent Investments;

(e)bank deposits in the ordinary course of business;



-  61 -

--------------------------------------------------------------------------------

 

(f)Investments (i) by any Domestic Loan Party in any Foreign Subsidiary and (ii)
in joint ventures and other Investments (excluding Investments described in
clause (h) below), in an aggregate amount for all such Investments permitted
under this clause (f) and all Debt permitted under Section 11.1(c) not to exceed
$20,000,000 at any time following the Closing Date;

(g)Investments in securities of account debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
account debtors;

(h)Investments to consummate Acquisitions permitted by Section 11.5; and

(i)(i) investments by Landauer and its Subsidiaries existing on the date hereof
in the capital stock of its Subsidiaries and (ii) other Investments listed on
Schedule 11.10 as of the Closing Date.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
 (c), or (h) shall be permitted to be made if, immediately before or after
giving effect thereto, any Event of Default or Unmatured Event of Default
exists.

11.11Restriction of Amendments to Certain Documents

.  Not amend or otherwise modify, or waive any rights under any Subordinated
Debt Documents if, in any case, such amendment, modification or waiver could be
adverse to the interests of the Lenders.

11.12Fiscal Year

.  Not change its Fiscal Year.

11.13Financial Covenants

.

11.13.1Fixed Charge Coverage Ratio.  Not permit the Fixed Charge Coverage Ratio
for any Computation Period ending prior to the Closing Date to be less than as
set forth in the Existing Credit Agreement and for any Computation Period ending
thereafter to be less than 1.10 to 1.00.

11.13.2Leverage Ratio. Not permit the Leverage Ratio as of the last day of any
Computation Period ending prior to the Closing Date to exceed that as set forth
in the Existing Credit Agreement and for any Computation Period ending
thereafter to exceed 3.50 to 1.00.

SECTION 12EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1Initial Credit Extension

.  The obligation of the Lenders to make the initial Loans and the obligation of
the Issuing Lender to issue its initial Letter of Credit (whichever first
occurs) is, in addition to the conditions precedent specified in Section 12.2,
subject to the conditions precedent that all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):

12.1.1Notes.  A Note for each Lender requesting the same.



-  62 -

--------------------------------------------------------------------------------

 

12.1.2Authorization Documents.  For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate Governmental
Authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent; (c)
bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

12.1.3Consents, etc.  Certified copies of all documents evidencing any necessary
consents and governmental approvals (if any) required for the execution,
delivery and performance by the Loan Parties of the documents referred to in
this Section 12.

12.1.4Guaranty and Security Agreement.  A counterpart of the Amended and
Restated Guaranty and Security Agreement executed by each Loan Party, together
with all instruments, transfer powers and other items required to be delivered
in connection therewith.

12.1.5Negative Pledge Agreements.  With respect to each parcel of real property,
if any, owned by any Loan Party on the Closing Date, a Negative Pledge Agreement
or reaffirmation thereof.

12.1.6Insurance.  Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies, it being acknowledged by the Lenders
that this condition has been satisfied with the documentation provided by the
Borrowers under the Existing Credit Agreement.

12.1.7Payment of Fees.  Evidence of payment by the Borrowers of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Borrowers and the
Administrative Agent).

12.1.8Solvency Certificate.  A Solvency Certificate executed by a Senior Officer
of the Borrowers.

12.1.9Search Results.  Certified copies of Uniform Commercial Code search
reports dated a date reasonably near to the Closing Date, listing all effective
financing statements which name any Loan Party (under their present names and
any previous names) as debtors, together with copies of such financing
statements, and tax liens and judgment searches.

12.1.10Filings, Registrations and Recordings.  The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording, it being acknowledged by the



-  63 -

--------------------------------------------------------------------------------

 

Lenders that this condition has been satisfied with the documentation provided
by the Borrowers under the Existing Credit Agreement.

12.1.11Closing Certificate, Consents, Permits.  A certificate executed by an
officer of the Borrowers on behalf of the Borrowers certifying (a) the matters
set forth in Section 12.2.1 (and specifically addressing such statement in
respect of Section 9.5) as of the Closing Date.

12.1.12Control Agreements.  A Control Agreement executed by the applicable Loan
Party with respect to each deposit account of the Loan Parties required under
Section 10.11 hereof, it being acknowledged by the Lenders, based on the Loan
Parties’ representations that no new deposit accounts have been opened for which
Control Agreements are required, that this condition has been satisfied with the
Control Agreements provided by the Borrowers under the Existing Credit
Agreement.

12.1.13Other.  Such other documents as the Administrative Agent or any Lender
may reasonably request.

12.2Conditions

.  The obligation (a) of each Lender to make each Loan and (b) of the Issuing
Lender to issue each Letter of Credit is subject to the following further
conditions precedent that:

12.2.1Compliance with Warranties, No Default, etc.  Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

(a)the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (or in all respects in the case of any representation or warranty
qualified by materiality or Material Adverse Effect) with the same effect as if
then made (except to the extent stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or in all respects in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) as of such earlier
date); and

(b)no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

12.2.2Confirmatory Certificate.  If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
Borrowers as to the matters set out in Section 12.2.1 (it being understood that
each request by the Borrowers for the making of a Loan or the issuance of a
Letter of Credit shall be deemed to constitute a representation and warranty by
each Borrower that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.

SECTION 13EVENTS OF DEFAULT AND THEIR EFFECT.

13.1Events of Default

.  Each of the following shall constitute an Event of Default under this
Agreement:

13.1.1Non-Payment of the Loans, etc.  Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for three (3)
Business Days, in the payment when



-  64 -

--------------------------------------------------------------------------------

 

due of any interest, fee, reimbursement obligation with respect to any Letter of
Credit or other amount payable by any Borrower hereunder or under any other Loan
Document.

13.1.2Non-Payment of Other Debt.  Any default shall occur under the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $5,000,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity.

13.1.3Bankruptcy, Insolvency, etc.  Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

13.1.4Non-Compliance with Loan Documents.  (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5,  10.3(b),
 10.4 or 10.6 or Section 11; or (b) failure by any Loan Party to comply with or
to perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b) for 30 days.

13.1.5Representations; Warranties.  Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

13.1.6Pension Plans.  (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination any Borrower or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$5,000,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA; or (c) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Borrower or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $5,000,000.

13.1.7Judgments.  Final judgments which exceed an aggregate of $1,000,000 (in
excess of insurance coverage provided by a creditworthy unaffiliated insurer
that has not denied coverage and not otherwise covered by indemnifications for
which an unaffiliated creditworthy third party is contractually liable and has
not denied coverage) shall be rendered against any Loan Party and shall not



-  65 -

--------------------------------------------------------------------------------

 

have been paid, discharged or vacated or had execution thereof stayed pending
appeal within 30 days after entry or filing of such judgments.

13.1.8Invalidity of Collateral Documents, etc.  Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

13.1.9Invalidity of Subordination Provisions, etc.  Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.

13.1.10Change of Control.  A Change of Control shall occur.

13.2Effect of Event of Default

.  If any Event of Default described in Section 13.1.3 shall occur in respect of
any Borrower, the Commitments shall immediately terminate and the Loans and all
other Obligations hereunder shall become immediately due and payable and the
Borrowers shall become immediately jointly and severally obligated to Cash
Collateralize all Letters of Credit, all without presentment, demand, protest or
notice of any kind; and, if any other Event of Default shall occur and be
continuing, the Administrative Agent may (and, upon the written request of the
Required Lenders shall) declare the Commitments to be terminated in whole or in
part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Borrowers immediately
Cash Collateralize all or any Letters of Credit in an amount equal to 103% of
the maximum face amount of such Letters of Credit calculated in accordance with
Section 1.7 (provided that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time), whereupon
the Commitments shall immediately terminate (or be reduced, as applicable)
and/or the Loans and other Obligations hereunder shall become immediately due
and payable (in whole or in part, as applicable) and/or the Borrowers shall
immediately become jointly and severally obligated to Cash Collateralize the
Letters of Credit (all or any, as applicable) as aforesaid, all without
presentment, demand, protest or notice of any kind.  The Administrative Agent
shall promptly advise the Borrowers of any such declaration, but failure to do
so shall not impair the effect of such declaration.  Any Cash Collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit.  After the expiration or termination of
all Letters of Credit, such Cash Collateral shall be applied by the
Administrative Agent to any remaining Obligations hereunder and any excess shall
be delivered to the Borrowers or as a court of competent jurisdiction may elect.

SECTION 14THE AGENTS.

14.1Appointment and Authorization

.  Each Lender hereby irrevocably (subject to Section 14.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Administrative Agent shall not have any duty or responsibility
except those expressly set forth herein, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied



-  66 -

--------------------------------------------------------------------------------

 

covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

14.2Issuing Lender

.  The Issuing Lender shall act on behalf of the Lenders (according to their Pro
Rata Shares) with respect to any Letters of Credit issued by it and the
documents associated therewith.  The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Section
14 with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent”, as used in
this Section 14, included the Issuing Lender with respect to such acts or
omissions and (b) as additionally provided in this Agreement with respect to the
Issuing Lender.

14.3Delegation of Duties

.  The Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence, bad faith
or willful misconduct.

14.4Exculpation of Administrative Agent

.  None of the Administrative Agent nor any of its directors, officers,
employees or agents shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except to the extent
resulting from its own gross negligence, bad faith or willful misconduct in
connection with its duties expressly set forth herein as determined by a final,
nonappealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or Affiliate of any
Borrower, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Borrower or any other
party to any Loan Document to perform its Obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower or any
Subsidiaries of any Borrower or Affiliates.

14.5Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrowers),
independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense



-  67 -

--------------------------------------------------------------------------------

 

which may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon each Lender.  For purposes of determining compliance with the
conditions specified in Section 12, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

14.6Notice of Default

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default or Unmatured Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”.  The Administrative Agent will notify the Lenders of its receipt of
any such notice.  The Administrative Agent shall take such action with respect
to such Event of Default or Unmatured Event of Default as may be requested by
the Required Lenders in accordance with Section 13;  provided that unless and
until the Administrative Agent has received any such request, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default or Unmatured Event of
Default as it shall deem advisable or in the best interest of the Lenders.

14.7Credit Decision

.  Each Lender acknowledges that the Administrative Agent has not made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender as to any
matter, including whether the Administrative Agent has disclosed material
information in its possession.  Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent and based on such documents and information as it has deemed appropriate,
made its own appraisal of an investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties, and made its own decision to enter into this Agreement and to
extend credit to any Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower.  Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of any Borrower which may come into the possession
of the Administrative Agent.

14.8Indemnification

.  Whether or not the transactions contemplated hereby are consummated, each
Lender shall indemnify upon demand the Administrative Agent and its directors,
officers, employees and agents (to the extent not reimbursed by or on behalf of
the Borrowers and without limiting the obligation of the Borrowers to do so),
according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct.  No action taken in accordance with
the directions of the



-  68 -

--------------------------------------------------------------------------------

 

Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs and
Indemnified Taxes) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrowers.  The undertaking in this Section shall survive
repayment of the Loans, cancellation of the Notes, expiration or termination of
the Letters of Credit, any foreclosure under, or modification, release or
discharge of, any or all of the Collateral Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

14.9Administrative Agent in Individual Capacity

.  BMO and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Loan Parties and Affiliates as though BMO were not the
Administrative Agent hereunder and without notice to or consent of any
Lender.  Each Lender acknowledges that, pursuant to such activities, BMO or its
Affiliates may receive information regarding any Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Borrower or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to their Loans (if any), BMO and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though BMO were not the Administrative Agent, and the terms
“Lender” and “Lenders” include BMO and its Affiliates, to the extent applicable,
in their individual capacities.

14.10Successor Administrative Agent

.  The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall, with (so long as no Event of Default
exists) the consent of the Borrowers (which shall not be unreasonably withheld
or delayed), appoint from among the Lenders a successor agent for the
Lenders.  If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrowers, a successor agent from
among the Lenders.  Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent, and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be
terminated.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.5 and
15.16 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
agent has accepted appointment as Administrative Agent by the date which is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

14.11Collateral Matters

.  The Lenders irrevocably authorize the Administrative Agent, at its option and
in its discretion, (a) to release any Lien granted to or held by the
Administrative Agent under any Collateral Document (i) upon termination of the
Commitments and payment in full of all Loans and all other obligations of the
Borrowers hereunder and the expiration or termination of all Letters of Credit;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder; or (iii) subject to Section
15.1, if approved, authorized or ratified in writing by the



-  69 -

--------------------------------------------------------------------------------

 

Required Lenders; or (b) to subordinate its interest in any Collateral to any
holder of a Lien on such Collateral which is permitted by Section 11.2(d)(i) or
(d)(iii) (it being understood that the Administrative Agent may conclusively
rely on a certificate from any Borrower in determining whether the Debt secured
by any such Lien is permitted by Section 11.1(b)).  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 14.11.  Each
Lender hereby authorizes the Administrative Agent to give blockage notices in
connection with any Subordinated Debt at the direction of Required Lenders and
agrees that it will not act unilaterally to deliver such notices.

14.12Administrative Agent May File Proofs of Claim

.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5,  15.5 and 15.17) allowed in such judicial
proceedings; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5,  15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.13Other Agents; Arrangers and Managers

.  None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger”
or “co-arranger”, if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 15GENERAL.



-  70 -

--------------------------------------------------------------------------------

 

15.1Waiver; Amendments

.  No delay on the part of the Administrative Agent or any Lender in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy.  No amendment, modification or waiver of, or consent
with respect to, any provision of this Agreement or the other Loan Documents
shall in any event be effective unless the same shall be in writing and
acknowledged by Lenders having an aggregate Pro Rata Shares of not less than the
aggregate Pro Rata Shares expressly designated herein with respect thereto or,
in the absence of such designation as to any provision of this Agreement, by the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No amendment, modification, waiver or consent shall (a) extend
or increase the Commitment of any Lender without the written consent of such
Lender, (b) extend the date scheduled for payment of any principal (excluding
mandatory prepayments) of or interest on the Loans or any fees payable hereunder
without the written consent of each Lender directly affected thereby, (c) reduce
the principal amount of any Loan, the rate of interest thereon or any fees
payable hereunder, without the consent of each Lender directly affected thereby
(except for (i) periodic adjustments of interest rates and fees resulting from a
change in the Applicable Margin as provided for in this Agreement and (ii) any
changes to any default rate payable under Section 4.1 or otherwise applicable
during the existence of an Event of Default); (d) release any party from its
obligations under the Guaranty or all or any substantial part of the Collateral
granted under the Collateral Documents, (e) change the definitions of “Required
Lenders” or “Alternative Currency”, (f) any provision of this Section 15.1 or
(g) reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders.  No provision of Section 14 or other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent.  No
provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender.  No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.  If,
in connection with any proposed amendment, waiver or consent requiring the
consent of each Lender, each Lender affected thereby or any other similar
standard, the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then Landauer may elect to replace a Non‑Consenting Lender as a Lender
party to this Agreement, provided that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to Landauer and
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment Agreement
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Non- Consenting Lender to be terminated as of such date and
to comply with assignment requirements as set forth in this Agreement, and (ii)
Landauer shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by Landauer hereunder to and including the
date of such termination, including without limitation payments due to such
Non-Consenting Lender under Sections 7.6 and 8.1, and (2) to the extent any such
cost is actually incurred by such Lender, the amount of any breakage costs, if
any, owing pursuant to Section 8.4.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.



-  71 -

--------------------------------------------------------------------------------

 

15.2Confirmations

.  Each Borrower and each holder of a Note agree from time to time, upon written
request received by it from the other, to confirm to the other in writing (with
a copy of each such confirmation to the Administrative Agent) the aggregate
unpaid principal amount of the Loans then outstanding under such Note.

15.3Notices

.  Except as otherwise provided in Sections 2.2.2 and 2.2.3, all notices
hereunder shall be in writing (including facsimile transmission) and shall be
sent to the applicable party at its address shown on Annex B or at such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose.  Notices sent by facsimile
transmission shall be deemed to have been given when sent; notices sent by mail
shall be deemed to have been given three Business Days after the date when sent
by registered or certified mail, postage prepaid; and notices sent by hand
delivery or overnight courier service shall be deemed to have been given when
received.  For purposes of Sections 2.2.2 and 2.2.3, the Administrative Agent
shall be entitled to rely on telephonic instructions from any person that the
Administrative Agent in good faith believes is an authorized officer or employee
of any Borrower, and the Borrowers shall hold the Administrative Agent and each
other Lender harmless from any loss, cost or expense resulting from any such
reliance.

15.4Computations

.  Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any consolidation or other accounting
computation is required to be made, for the purpose of this Agreement, such
determination or calculation shall, to the extent applicable and except as
otherwise specified in this Agreement, be made in accordance with GAAP,
consistently applied; provided that if the Borrowers notify the Administrative
Agent that the Borrowers wish to amend any covenant in Sections 10 or 11.13 (or
any related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrowers that the Required Lenders wish to amend Sections 10 or
11.13 (or any related definition) for such purpose), then the Borrowers’
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant (or related definition) is amended in
a manner satisfactory to the Borrowers and the Required Lenders.

15.5Costs, Expenses and Taxes

.  The Borrowers jointly and severally agree to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including (i)
Attorney Costs of one primary counsel for the Administrative Agent and (ii) and
any Indemnified Taxes) in connection with the preparation, execution,
syndication, delivery and administration (including perfection and protection of
any Collateral and the costs of Intralinks (or other similar service), if
applicable) of this Agreement, the other Loan Documents and all other documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith (including any amendment, supplement or waiver to any Loan Document),
whether or not the transactions contemplated hereby or thereby shall be
consummated, and all reasonable out-of-pocket costs and expenses (including (i)
Attorney Costs of one primary counsel for the Administrative Agent and one
counsel for all of the Lenders other than the Administrative Agent, taken as a
whole, and in the case of an actual or reasonably perceived potential conflict
of interest, one additional counsel for each group of affected Lenders similarly
situated, taken as a whole and (ii) any Indemnified Taxes) incurred by the
Administrative Agent and each Lender after an Event of Default in connection
with the collection of the Obligations or the enforcement of this Agreement the
other Loan Documents or any such other documents or during any workout,
restructuring or negotiations in respect thereof.  In addition, the Borrowers
jointly and severally agree to pay, and to save the Administrative Agent and the
Lenders harmless from all liability for, any fees of any Borrower’s auditors in
connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2.  All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement.



-  72 -

--------------------------------------------------------------------------------

 

15.6Assignments; Participations

.

15.6.1Assignments.

(a)Any Lender may at any time assign to one or more Persons all or any portion
of such Lender’s Loans and Commitments, with the prior written consent of the
Administrative Agent, the Issuing Lender (for an assignment of the Revolving
Loans and the Revolving Commitments) and, so long as no Event of Default exists,
the Borrowers (which consents shall not be unreasonably withheld or delayed and
shall not be required for an assignment by a Lender to an Eligible
Assignee).  Except as the Administrative Agent may otherwise agree, any such
assignment shall be in a minimum aggregate amount equal to $5,000,000 or, if
less, the remaining Commitment and Loans held by the assigning Lender.  The
Borrowers and the Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an Assignee until the Administrative Agent shall have received and
accepted an effective assignment agreement in substantially the form of Exhibit
C hereto (an “Assignment Agreement”) executed, delivered and fully completed by
the applicable parties thereto and a processing fee of $3,500.  No assignment
may be made to any Person if at the time of such assignment the Borrowers would
be obligated to pay any greater amount under Sections 7.6 or 8 to the Assignee
than the Borrowers are then obligated to pay to the assigning Lender under such
Sections (and if any assignment is made in violation of the foregoing, the
Borrowers will not be required to pay such greater amounts).  Any attempted
assignment not made in accordance with this Section 15.6.1 shall be treated as
the sale of a participation under Section 15.6.2.  The Borrowers shall be deemed
to have granted their consent to any assignment requiring their consent
hereunder unless the Borrowers have expressly objected to such assignment within
five (5) Business Days after notice thereof.  Notwithstanding the foregoing, no
Assignee which is not an Eligible Assignee shall be entitled to any voting or
approval rights under this Agreement unless all Lenders have consented to the
assignment to such Assignee.

(b)From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Borrowers shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitments (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitments retained by the
assigning Lender).  Each such Note shall be dated the effective date of such
assignment.  Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Borrowers any prior Note held by it.

(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

15.6.2Participations.  Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”).  In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Borrowers and the
Administrative



-  73 -

--------------------------------------------------------------------------------

 

Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Borrowers shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender.  No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders.  Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant.  Each Borrower
agrees that if amounts outstanding under this Agreement are due and payable (as
a result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5.  Each
Borrower also agrees that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee).



15.7Register

.  The Administrative Agent shall maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the “Register”) for the recordation
of names and addresses of the Lenders and the Commitment of each Lender from
time to time and whether such Lender is the original Lender or the Assignee.  No
assignment shall be effective unless and until the Assignment Agreement is
accepted and registered in the Register.  All records of transfer of a Lender’s
interest in the Register shall be conclusive, absent manifest error, as to the
ownership of the interests in the Loans.  The Administrative Agent shall not
incur any liability of any kind with respect to any Lender with respect to the
maintenance of the Register.

15.8GOVERNING LAW

.  THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

15.9Confidentiality

.  As required by federal law and the Administrative Agent’s policies and
practices, the Administrative Agent may need to obtain, verify, and record
certain customer identification information and documentation in connection with
opening or maintaining accounts, or establishing or continuing to provide
services.  The Administrative Agent and each Lender shall (using efforts the
Administrative Agent or such Lender applies to maintain the confidentiality of
its own confidential information) maintain as confidential all information
provided to them by any Loan Party and designated as confidential, except that
the Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of



-  74 -

--------------------------------------------------------------------------------

 

the Administrative Agent, the Issuing Lender or any other Lender who may provide
Bank Products to, or enter into Hedging Agreements with, the Loan Parties; or
(h) that ceases to be confidential through no fault of the Administrative Agent
or any Lender.  Notwithstanding the foregoing, each Borrower consents to the
publication by the Administrative Agent or any Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and the Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

15.10Joint and Several Liability

.

(a)Each Borrower agrees that it is jointly and severally liable to the
Administrative Agent and each Lender for the payment of all obligations arising
under this Agreement, and that such liability is independent of the obligations
of the other Borrowers.  Each obligation, promise, covenant, representation and
warranty in this Agreement shall be deemed to have been made by, and be binding
upon, each Borrower, unless this Agreement expressly provides otherwise.  The
Administrative Agent or any Lender may bring an action against any Borrower,
whether an action is brought against the other Borrower.

(b)Each Borrower agrees that any release which may be given by the
Administrative Agent or any Lender to another Borrower will not release such
Borrower from its obligations under this Agreement.

(c)Each Borrower waives any right to assert against the Administrative Agent or
any Lender any defense, setoff, counterclaim, or claims which such Borrower may
have against another Borrower or any other party liable to the Administrative
Agent or any Lender for the obligations of the Borrowers under this Agreement.

(d)Each Borrower waives any defense by reason of any other Borrower’s or any
other person’s defense (other than the defense of payment), disability, or
release from liability.  The Administrative Agent or any Lender can exercise its
rights against each Borrower even if any other Borrower or any other person no
longer is liable because of a statute of limitations or for other reasons.

(e)Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Borrowers and of all
circumstances which bear upon the risk of nonpayment.  Each Borrower waives any
right it may have to require the Administrative Agent or any Lender to disclose
to such Borrower any information which the Administrative Agent or any Lender
may now or hereafter acquire concerning the financial condition of any other
Borrower.

(f)Each Borrower waives all rights to notices of default or nonperformance by
any other Borrower under this Agreement.  Each Borrower further waives all
rights to notices of the existence or the creation of new indebtedness by any
other Borrower and all rights to any other notices to any party liable on any of
the credit extended under this Agreement.

(g)The Borrowers represent and warrant to the Bank that each will derive
benefit, directly and indirectly, from the collective administration and
availability of credit under this Agreement.  The Borrowers agree that neither
the Administrative Agent or any Lender will be required to inquire as to the
disposition by any Borrower of funds disbursed in accordance with the terms of
this Agreement.

(h)Until all Obligations have been paid in full (other than contingent indemnity
obligations for which no claim is pending) and all commitments of the Lenders or
facilities provided by the Lenders under this Agreement have been terminated,
each Borrower (a) waives any right of subrogation, reimbursement,
indemnification and contribution (contractual, statutory or otherwise),
including without



-  75 -

--------------------------------------------------------------------------------

 

limitation, any claim or right of subrogation under the Bankruptcy Code (Title
11, United States Code) or any successor statute, which such Borrower may now or
hereafter have against any other Borrower with respect to the indebtedness
incurred under this Agreement; (b) waives any right to enforce any remedy which
the Administrative Agent or any Lender now has or may hereafter have against any
other Borrower, and waives any benefit of, and any right to participate in, any
security now or hereafter held by the Administrative Agent or any Lender.

(i)Each Borrower waives any right to require the Administrative Agent or any
Lender to proceed against any other Borrower or any other person; proceed
against or exhaust any security; or pursue any other remedy.  Further, each
Borrower consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Borrowers under this
Agreement or which, but for this provision, might operate as a discharge of the
Borrowers.

(j)Notwithstanding anything in this Agreement to the contrary, no Non-US
Borrower shall be liable hereunder or under any other Loan Document for any
Obligations other than Non-US Obligations.

15.11Severability

.  Whenever possible each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

15.12Nature of Remedies

.  All Obligations of the Borrowers and rights of the Administrative Agent and
the Lenders expressed herein or in any other Loan Document shall be in addition
to and not in limitation of those provided by applicable law.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

15.13Entire Agreement

.  This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof (except as relates to
the fees described in Section 5.3) and any prior arrangements made with respect
to the payment by the Borrowers of (or any indemnification for) any fees, costs
or expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent or the Lenders.

15.14Counterparts

.  This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement.  Receipt of an executed signature
page to this Agreement by facsimile or other electronic transmission shall
constitute effective delivery thereof.  Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

15.15Successors and Assigns

.  This Agreement shall be binding upon the Borrowers, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrowers, the Lenders and the Administrative Agent
and the successors and assigns of the Lenders and the Administrative Agent.  No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan



-  76 -

--------------------------------------------------------------------------------

 

Documents.  No Borrower may assign or transfer any of its rights or Obligations
under this Agreement without the prior written consent of the Administrative
Agent and each Lender.

15.16Captions

.  Section captions used in this Agreement are for convenience only and shall
not affect the construction of this Agreement.

15.17Customer Identification - USA Patriot Act Notice

.  Each Lender and BMO (for itself and not on behalf of any other party) hereby
notifies the Loan Parties that, pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”)
and any anti-money laundering laws, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or BMO, as applicable, to identify the Loan Parties in accordance with
the Act.

15.18INDEMNIFICATION BY THE BORROWERS

.  IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, EACH BORROWER HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT AND EACH LENDER
(EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS,
CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING
ATTORNEY COSTS of one primary counsel for the Administrative Agent and one
counsel for all Lender Parties other than the Administrative Agent, taken as a
whole, and in the case of an actual or reasonably perceived potential conflict
of interest, one additional counsel for each group of Lender Parties (other than
the Administrative Agent) similarly situated, taken as a whole (COLLECTIVELY,
THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS
A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES DETERMINED BY
A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM (i) the gross negligence, bad faith or willful misconduct of such
Lender Party thereof, (ii) the breach by such Lender Party thereof of its
funding obligations under this Agreement or (iii) any dispute solely among
Lender Parties (other than (x) claims against any of the Administrative Agent or
the Lenders or any of their Affiliates in its capacity or in fulfilling its role
as the Administrative Agent, the Issuing Lender, the Swing Line Lender, an
arranger, a bookrunner or any similar role under the facility evidenced by this
Agreement and (y)



-  77 -

--------------------------------------------------------------------------------

 

arising as a result of an act or omission by any Loan Party).  IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH
BORROWER HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.18 SHALL
SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.

15.19Nonliability of Lenders

.  The relationship between the Borrowers on the one hand and the Lenders and
the Administrative Agent on the other hand shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Loan Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor.  Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or
operations.  Each Borrower agrees, on behalf of itself and each other Loan
Party, that neither the Administrative Agent nor any Lender shall have liability
to any Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Loan Party in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non‑appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence, bad
faith or willful misconduct of the party from which recovery is sought.  NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO (unless it is determined in
a final non‑appealable judgment by a court of competent jurisdiction that such
damages resulted from the gross negligence, bad faith or willful misconduct of
such Lender Party), AND EACH BORROWER ON BEHALF OF ITSELF AND EACH OTHER LOAN
PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR
THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE).  Each Borrower
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party.  No joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders

15.20FORUM SELECTION AND CONSENT TO JURISDICTION

.  ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO THE
EXTENT NECESSARY TO ENFORCE ANY RIGHTS IN RESPECT OF COLLATERAL NOT LOCATED IN
ILLINOIS.  EACH PARTY HERETO HEREBY EXPRESSLY



-  78 -

--------------------------------------------------------------------------------

 

AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  EACH
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
ILLINOIS.  EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

15.21WAIVER OF JURY TRIAL

.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

15.22Judgment Currency.

 If for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be the Spot Rate.  The
obligation of each Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss in an amount equal to such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party.

15.23Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:



-  79 -

--------------------------------------------------------------------------------

 

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

15.24Amendment and Restatement. No Novation

. This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, effective from and after the Closing Date.  The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement.  On the Closing Date, the
credit facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the US Borrowers
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Revolving Commitments of the Lenders
hereunder.

[signature pages follow]

﻿

 

-  80 -

--------------------------------------------------------------------------------

 

 

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above

﻿

/s/ Daniel Fujii
Name:Daniel Fujii
Title:Vice President and Chief Financial
Officer

 

 

﻿

LANDAUER, INC.

By:/s/ Daniel Fujii
Name:Daniel Fujii
Title:Vice President and Chief Financial
Officer

 

﻿

GLOBAL PHYSICS SOLUTIONS, INC.

By:/s/ Daniel Fujii
Name:Daniel Fujii
Title:Vice President and Chief Financial
Officer, Landauer, Inc.

 

﻿

LANDAUER EUROPE LTD.

By:/s/ Daniel Fujii
Name:Daniel Fujii
Title:Vice President and Chief Financial
Officer, Landauer, Inc.

 

﻿

﻿

 

Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

﻿

/s/ Megan Tripodi
Name:Megan Tripodi
Title:Vice President

 

 

﻿

BMO HARRIS BANK, N.A., as Administrative Agent, as Issuing Lender, as Swing Line
Lender and as Lender

By:/s/ Megan Tripodi
Name:Megan Tripodi
Title:Vice President

 

﻿

 

Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

﻿

/s/ Anthony Ebdon
Name:Anthony Ebdon
Title:Managing Director

 

 

﻿

BANK OF MONTREAL, LONDON BRANCH, as Issuing Lender and as Lender

By:/s/ Anthony Ebdon
Name:Anthony Ebdon
Title:Managing Director

 

﻿

Status of Lender under Section 7.6(e) of the Agreement:

a U.K. Qualifying Lender (other than a U.K. Treaty Lender)

﻿

 

Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

﻿

/s/ Victoria Ehle
Name:Victoria Ehle
Title:Vice President

 

 

﻿

U.S. BANK NATIONAL ASSOCIATION

By:/s/ Victoria Ehle
Name:Victoria Ehle
Title:Vice President

 

﻿

Status of Lender under Section 7.6(e) of the Agreement:

a U.K. Treaty Lender
DTTP Scheme Reference Number:
13/U/62184
Jurisdiction of Tax Residence: 
USA

﻿

 

Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

﻿

/s/ Gayne Underwood
Name:Gayne Underwood
Title:Senior Vice President

 

 

﻿

FIFTH THIRD BANK

By:/s/ Gayne Underwood
Name:Gayne Underwood
Title:Senior Vice President

 

﻿

Status of Lender under Section 7.6(e) of the Agreement:

a U.K. Treaty Lender
DTTP Scheme Reference Number:
13/F/24267
Jurisdiction of Tax Residence: 
USA

﻿

 

Signature Page to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 

ANNEX A

LENDERS AND PRO RATA SHARES

﻿

 

 

Lender

Revolving Commitment Amount**/

Pro Rata
Share*/

BMO Harris Bank N.A.

$55,000,000

44.00%

U.S. Bank National Association

$37,500,000

30.00%

Fifth Third Bank

$32,500,000

26.00%

TOTALS

$125,000,000

100%

﻿

*/Carry out to two decimal places.

**/Includes Swing Line Commitment Amount of $10,000,000 and the Alternative
Currency Sublimit is $35,000,000.

﻿

 

Annex A - 1

--------------------------------------------------------------------------------

 

 

 

ANNEX B

ADDRESSES FOR NOTICES

LANDAUER, INC.

2 Science Road

Glenwood, Illinois 60425

Attention: Jeff Volz

Telephone: (708) 755-7000

Facsimile: (708) 755-7016

GLOBAL PHYSICS SOLUTIONS, INC.

2 Science Road

Glenwood, Illinois 60425

Attention: Jeff Volz

Telephone: (708) 755-7000

Facsimile: (708) 755-7016

LANDAUER EUROPE, LTD.

﻿

2 Science Road

Glenwood, Illinois 60425

Attention: Jeff Volz

Telephone: (708) 755-7000

Facsimile: (708) 755-7016

BMO HARRIS BANK NA

Relationship Manager (Credit Contact)

111 W. Monroe – 5th Floor East

Chicago, IL 60603

Attention: Mark Mital

Telephone: (312) 461-3826

Facsimile: (312) 293-4718

Primary Servicing Contact

115 S. LaSalle – 17th Floor West

Chicago, IL 60603

Attention: Kieron Boyd

HARRIS Agency Services

Telephone: (312) 461-2683

Facsimile: (312) 461-3458

Deal Specialist (Closings-Amendments)

115 S. LaSalle – 17th Floor West

Chicago, IL 60603





 

--------------------------------------------------------------------------------

 

Attention: Vicki Wooding

Telephone: (312) 461-2841

Facsimile: (312) 461-765-8078

FIFTH THIRD BANK

Relationship Manager (Credit Contact)

222 S. Riverside Plaza, 29th Floor

Chicago, Illinois 60606

Attention: Gayne Underwood, Senior Vice President

Telephone: (312) 704-6243

Facsimile: (312) 704-2980

Administrative Contact (Operation Contact)

5050 Kingsley Drive, 1MOC2B

Madisonville, OH 45263

Attention: Eric Bodenmiller, Commercial Loan Processor

Telephone: (513) 358-9968

Facsimile: (513) 358-3437

U.S. BANK NATIONAL ASSOCIATION

Relationship Manager: (Credit Contact)

190 S. LaSalle Street

9th Floor

Chicago, IL 60603

Attention: Scott Bachmann, Vice President

Telephone: (312) 325-8749

Administrative Contact: (Operation Contact)

400 City Center

Oshkosh, WI 54901

Attention: Barbara Campbell, Complex Credits Work Coordinator

Telephone: (920) 237-7370

Facsimile: (920) 237-7993

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULES
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


(Please see attached.)

 

--------------------------------------------------------------------------------

 

 

 

﻿

SCHEDULE 9.6

CONTINGENT LIABILITIES

None.

﻿

﻿





 

--------------------------------------------------------------------------------

 

SCHEDULE 9.8

SUBSIDIARIES

﻿

 

 

 

﻿

Authorized Capital Securities

Issued and Outstanding Capital Securities

Owner of Issued Capital Securities

Global Physics Solutions, Inc.

1,000 shares common stock

1,000 shares common stock

Landauer, Inc. (100%)

Diagnostic Physics Consulting, Inc.

1,000 shares common stock

500 shares common stock

Global Physics Solutions, Inc. (100%)

ProPhysics Innovations, Inc.

1,000 shares common stock

490 shares common stock

Global Physics Solutions, Inc. (100%)

Comprehensive Physics Services, Inc.

1,000 shares common stock

51 shares common stock

Global Physics Solutions, Inc. (100%)

Physics and Computer Planning, Inc.

1,000,000 shares common stock

784 shares common stock

Global Physics Solutions, Inc. (100%)

Landauer International, LLC

100% Membership Interest

N/A

Landauer, Inc.
(100%)

Landauer-Europe, Ltd.

5,000 shares

5,000 shares

Landauer, Inc.
(100%)

Landauer Europe SAS

40,000 Euros

N/A

Landauer Europe, Ltd.
(100%)

Landauer Nordic Holdings AB

400,000 shares

100,000 shares

Landauer, Inc.
(100%)

﻿





 

--------------------------------------------------------------------------------

 

Rights, Options, Warrants, Conversion Rights or Other Similar Agreements

﻿

Pursuant to the Landauer, Inc. Incentive Compensation Plan adopted by the Board
of Directors of Landauer, Inc. on February 7, 2008, Landauer, Inc. has reserved
500,000 shares of common stock for long-term incentive compensation.

﻿

Pursuant to the Landauer, Inc. Incentive Compensation Plan adopted by the Board
of Directors of Landauer, Inc. in February 2016, Landauer, Inc. has reserved
700,000 shares of common stock for long-term incentive compensation.





 

--------------------------------------------------------------------------------

 

SCHEDULE 9.18

REAL PROPERTY

﻿

﻿

 

 

Address

Leased or Owned

Address of Landlord (if applicable)

Global Physics Solutions, Inc.

3960 Harlem Road

Buffalo, NY 14226

 

Leased

Advanced Storage, Inc.

3960 Harlem Road

Buffalo, NY 14226

 

Landauer, Inc.

1300 Hilltop Road

Chicago Heights, IL 60411

 

Leased*

FHL Chicago Heights LP

C/O Bluestone Asset Management

7855 Gross Point Road, Suite F

Skokie, IL 60077

Global Physics Solutions, Inc.

1911 Evans Rd.

Cary, NC 27513

 

Leased

DRW Investments, LLC

105 Springwater CT

Cary, NC 27513

Landauer, Inc.

723 1/2 Eastgate

Stillwater, OK 74074

 

Leased*

William A. Lambert

800 Harned Ave.

Stillwater, OK 74075

Landauer, Inc.

1 Science Road

Glenwood, IL

 

Owned

Landauer, Inc.

Landauer, Inc.

2 Science Road

Glenwood, IL

 

Owned

Landauer, Inc.

Landauer, Inc.

3 Science Road

Glenwood, IL

 

Owned

Landauer, Inc.

Landauer, Inc.

8755 W. Higgins Rd

Suite 1025

Chicago, IL 60631

Leased

O’Hare Plaza II LLC

c/o Fulcrum Operating Company, LLC

8725 W. Higgins Rd, Suite 805

Chicago, IL 60631

Landauer, Inc.

1808 Swift Drive

Oak Brook, IL 60523

Leased*

Zayo Group

1821 30th Street, Unit A

Boulder, CO 80301

Landauer, Inc.

141 West Jackson Blvd.

Suite 1200A

Chicago, IL 60604

Leased

Chicago BT Property, LLC

141 West Jackson Blvd.

Chicago, IL 60604

﻿

* Indicates a leased property at which assets valued at over $1,000,000 in the
aggregate are located.





 

--------------------------------------------------------------------------------

 

SCHEDULE 11.1

EXISTING DEBT

None.





 

--------------------------------------------------------------------------------

 

SCHEDULE 11.2

EXISTING LIENS

 

Loan Party

Secured Party

Filing Number

State

Filing Date

Collateral

Landauer, Inc.

GreatAmerica Leasing Corporation

2012 3616861

Delaware

09/07/12

Specific leased equipment

GreatAmerica Financial Services Corporation

2013 1751677

Delaware

05/08/2013

Specific leased equipment

GreatAmerica Financial Services Corporation

2016 1367554

Delaware

03/07/2016

Specific leased equipment

GreatAmerica Financial Services Corporation

2017 2706973

Delaware

04/25/2017

Specific leased equipment





 

--------------------------------------------------------------------------------

 

SCHEDULE 11.10

INVESTMENTS

49% equity interest in Yamasato, Fujiwara, Higa, doing business as Aquila.

56.25% equity interest in ALSA Dosimetria, S. de R.L. de C.V. (Mexico)

50% equity interest in Nagase-Landauer Limited (Japan)

100% equity interest in Landauer-Europe, Ltd. (UK)

100% equity interest in Landauer Europe SAS (France) via Landauer Europe, Ltd
(UK)

50% EPSİLON LANDAUER DOZİMETRİ TEKNOLOJİLERİ SANAYİ VE TİCARET ANONİM ŞİRKETİ
(Turkey) including one (1) Class C share owned by Landauer, Inc., one (1) Class
C share owned by Landauer Europe, Ltd and the remaining interest held by
Landauer Europe SAS (379,998 Class A shares)

66% equity interest in Landauer Australasia Pty Limited (Australia)

75% equity interest in SAPRA Landauer Servico Assessoria E Protecao (Brazil)
including one (1) share held by Landauer Do Brazil, Ltda, a foreign disregarded
entity treated as a division of Landauer, Inc.

70% equity interest in Beijing Landauer Radiation Monitoring Corp. Ltd (China)

100% equity interest in Landauer Nordic Holdings AB (Sweden)

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBITS
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


(Please see attached.)

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-1

FORM OF AMENDED AND RESTATED REVOLVING NOTE

July 13, 2017

$ __________Chicago, Illinois

The undersigned, for value received, jointly and severally promise to pay to
[_____] (the “Lender”) at the principal office of BMO Harris Bank N.A. (the
“Administrative Agent”) in Chicago, Illinois the aggregate unpaid amount of all
Loans made to the undersigned by the Lender pursuant to the Credit Agreement
referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Lender), such principal amount to
be payable on the dates set forth in the Credit Agreement.

The undersigned further jointly and severally promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

This Amended and Restated Revolving Note (this “Note”) evidences indebtedness
incurred under, and is subject to the terms and provisions of, the Amended and
Restated Credit Agreement, dated as of August 2, 2013, as amended by the First
Amendment dated as of June 30, 2014 (as heretofore amended, restated,
supplemented or otherwise modified, the “Existing Credit Agreement”), as amended
and restated by the Second Amended and Restated Credit Agreement dated as of
July 13, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms not otherwise defined herein are
used herein as defined in the Credit Agreement), among the undersigned, the
other loan parties party thereto, certain financial institutions (including the
Lender) and the Administrative Agent, to which Credit Agreement reference is
hereby made for a statement of the terms and provisions under which this Note
may or must be paid prior to its due date or its due date accelerated.

Except for such notices as may be required under the terms of the Credit
Agreement, the undersigned irrevocably waive presentment, demand, notice,
protest, notice of protest, notice of presentment default, non-payment,
maturity, release, compromise, settlement, extension or renewal, and all other
demands or notices of every kind, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assent to any extension
or postponement of the time of payment or any other indulgence.

This Note is issued in substitution and replacement for, and evidences the
obligations of the undersigned currently evidenced by that certain Note of the
Borrowers dated August 2, 2013 issued pursuant to the Existing Credit Agreement
and payable to the Lender (the “Prior Note”) and such indebtedness is continuing
indebtedness evidenced hereby and nothing contained herein shall be deemed to
constitute a payment, settlement or novation of the Prior Note, or to release or
otherwise adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of the Lender against any guarantor, surety or other
party primarily or secondarily liable for such indebtedness.





Exhibit A-1



--------------------------------------------------------------------------------

 

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

[SIGNATURE PAGE TO FOLLOW]

 

Exhibit A-1

--------------------------------------------------------------------------------

 

 

 

﻿


Name:
Title:

 

 

﻿

LANDAUER, INC.

By:
Name:
Title:

 

﻿

GLOBAL PHYSICS SOLUTIONS, INC.

By:
Name:
Title:

 

﻿

﻿

 

Exhibit A- 1

US_ACTIVE-134737615.5-330036-00028

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-2

﻿

Form of Non-US Revolving Note

﻿

﻿

July 13, 2017

$ __________Chicago, Illinois

The undersigned, for value received, promises to pay to [_____] (the “Lender”)
at the principal office of BMO Harris Bank N.A. (the “Administrative Agent”) in
Chicago, Illinois the aggregate unpaid amount of all Loans made to the
undersigned by the Lender pursuant to the Credit Agreement referred to below (as
shown on the schedule attached hereto (and any continuation thereof) or in the
records of the Lender), such principal amount to be payable on the dates set
forth in the Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement.  Payments
of both principal and interest are to be made in the applicable Alternative
Currency.

This Revolving Note (this “Note”) evidences indebtedness incurred under, and is
subject to the terms and provisions of, the Amended and Restated Credit
Agreement, dated as of August 2, 2013, as amended by the First Amendment dated
as of June 30, 2014 (as heretofore amended, restated, supplemented or otherwise
modified, the “Existing Credit Agreement”), as amended and restated by the
Second Amended and Restated Credit Agreement dated as of July 13, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms not otherwise defined herein are used herein as
defined in the Credit Agreement), among the undersigned, the other loan parties
party thereto, certain financial institutions (including the Lender) and the
Administrative Agent, to which Credit Agreement reference is hereby made for a
statement of the terms and provisions under which this Note may or must be paid
prior to its due date or its due date accelerated.

Except for such notices as may be required under the terms of the Credit
Agreement, the undersigned irrevocably waives presentment, demand, notice,
protest, notice of protest, notice of presentment default, non-payment,
maturity, release, compromise, settlement, extension or renewal, and all other
demands or notices of every kind, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence.

﻿

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

﻿

[SIGNATURE PAGE TO FOLLOW]

 

Exhibit A-2



--------------------------------------------------------------------------------

 

 

﻿


Name:
Title:

 

 

﻿

LANDAUER EUROPE, LTD.

By:
Name:
Title:

 

﻿

 

Exhibit A-2

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Compliance Certificate

To:BMO Harris Bank N.A., as administrative agent (in such capacity as
administrative agent, including its successors and assigns (“Administrative
Agent”) on behalf of itself and the several financial institutions from time to
time party to this Agreement (the “Lenders”), and the Lenders parties to, the
Credit Agreement described below

This Compliance Certificate is furnished to Administrative Agent and the Lenders
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of July 13, 2017, among the undersigned, the other Loan Parties party thereto,
the Lenders and the Administrative Agent (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

The undersigned hereby certifies, in his official capacity and not in his
individual capacity, on behalf of the Loan Parties, that:

1.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Loan Parties during the accounting period covered by the
attached financial statements;

2.To the best of my knowledge, no Unmatured Event of Default or Event of Default
has occurred during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate,
except as set forth below;

3.The financial statements required by Section[s] [10.1.1] and [10.1.2] of the
Credit Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete in all material respects as of the
date and for the periods covered thereby; and

4.Schedule I hereto sets forth financial data and computations evidencing the
Loan Parties’ compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct in all material respects and have been made in accordance with the
relevant Sections of the Credit Agreement.

5.Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which any Loan Party has taken, is taking, or proposes to
take with respect to each such condition or event:







Exhibit B

--------------------------------------------------------------------------------

 



 

Exhibit B

--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20__.

﻿

 

 

 

 







 

 

﻿

 

LANDAUER, INC.

 

 

 

By:

Name:

Title:

 

﻿

﻿

﻿

 

Signature Page to Compliance Certificate

--------------------------------------------------------------------------------

 

 

Schedule I

to Compliance Certificate

Compliance Calculations

for Second Amended and Restated Credit Agreement dated as of July 13, 2017

Calculations as of _____________, _______

﻿

 

 

A.

Fixed Charge Coverage Ratio (Section 11.13.1) for the applicable Computation
Period is defined as follows:

 

1.

unfinanced Capital Expenditures

$___________

2.

EBITDA (Line C10) minus Line A1

$___________

3.

cash Interest Expense

$___________

4.

scheduled payments of principal of Debt (excluding the Revolving Loans)

$___________

5.

Restricted Payments made in cash

$___________

6.

income taxes paid in cash

$___________

7.

Sum of Lines A3 through A6

$___________

8.

Ratio of Line A2 to A7 (“Fixed Charge Coverage Ratio”)

____:1.00

9.

Line A8 must be greater than (or equal to)

1.10:1.00

10.

In compliance (circle yes or no)?

yes/no

B.

Leverage Ratio (Section 11.13.2) for the applicable Computation Period is
defined as follows:

 

11.

Total Funded Debt

$___________

12.

Ratio of Line B1 to EBITDA (Line C10)

____:1.00

13.

Line B2 must be less than (or equal to)

3.50:1.00

14.

In compliance (circle yes or no)?

yes/no

C.

“EBITDA” means for any Computation Period:

 

15.

Consolidated Net Income

$___________

16.

Interest Expense

$___________



Exhibit B

--------------------------------------------------------------------------------

 

Exhibit B - 2

--------------------------------------------------------------------------------

 

17.

federal and state income taxes

$___________

18.

all amounts treated as expense for depreciation and amortization

$___________

19.

Sum of Lines C1 through C4 (“Unadjusted EBITDA”)

$___________

20.

all extraordinary or non-recurring losses and expenses as well as other non-cash
charges, including restructuring charges, fees associated with mergers and
Acquisitions, impairment charges, non-recurring foreign exchange valuation
adjustments and equity compensation expense (the aggregate of such losses,
expenses and charges cannot exceed 10% of Unadjusted EBITDA for any Fiscal Year
(subject to variances acceptable to the Administrative Agent in excess of such
limits))








$___________

21.

other non-cash charges incurred in connection with asset impairments subject to
the consent of the Administrative Agent not to be unreasonably withheld or
delayed (in an aggregate amount not to exceed $15,000,000 for any Fiscal Year
and $25,000,000 over the term of the Agreement) 





$___________

22.

Sum of Lines C5 through C7

$___________

23.

any item of extraordinary gain as defined by GAAP, including that portion of
Consolidated Net Income arising from the sale of assets outside the ordinary
course of business



$___________

24.

Line C8 minus Line C9 (“EBITDA”)

$___________

﻿

 

Exhibit B - 3

--------------------------------------------------------------------------------

 

 

EXHIBIT C

FORM OF ASSIGNMENT AGREEMENT

Date: ____________

To:Borrowers party to the Credit Agreement referred to below

and

BMO Harris Bank N.A., as Administrative Agent

Re:Assignment under the Credit Agreement referred to below

Gentlemen and Ladies:

Please refer to Section 15.6.1 of the Second Amended and Restated Credit
Agreement dated as of July 13, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Landauer,
Inc., a Delaware corporation (“Landauer”) and Global Physics Solutions, Inc., a
Delaware corporation (“GPS”, Landauer and GPS being hereinafter collectively
referred to as the “US Borrowers” and individually as an “US Borrower”),
Landauer Europe, Ltd., a company registered in England and Wales (“Landauer
Europe” or “Non-US Borrower”, the US Borrowers and Non-US Borrower being
hereinafter collectively referred to as the “Borrowers” and individually as a
“Borrower”), various financial institutions and BMO Harris Bank N.A., as
Administrative Agent.  Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Credit Agreement.

______________________ (the “Assignor”) hereby sells and assigns, without
recourse, to (the “Assignee”), and the Assignee hereby purchases and assumes
from the Assignor, that interest in and to the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof equal to __% of all of the
Loans, of the participation interests in the Letters of Credit and of the
Commitments, such sale, purchase, assignment and assumption to be effective as
of __________, ___, or such later date on which the Borrowers and the
Administrative Agent shall have consented hereto (the “Effective Date”).  After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective percentages for purposes of the Credit Agreement
will be as set forth opposite their names on the signature pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee.  The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee.  The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.





Exhibit C

--------------------------------------------------------------------------------

 

The Assignee represents and warrants to the Borrowers and the Administrative
Agent that, as of the date hereof, the Borrowers will not be obligated to pay
any greater amount under Section 7.6 or 8 of the Credit Agreement than the
Borrowers are obligated to pay to the Assignor under such Section.  [The
Assignee has delivered, or is delivering concurrently herewith, to the Borrowers
and the Administrative Agent the forms required by Section 7.6 of the Credit
Agreement.] [INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION
OTHER THAN THE UNITED STATES OF AMERICA OR A STATE THEREOF.] The
[Assignee/Assignor] [Borrowers] shall pay the fee payable to the Administrative
Agent pursuant to Section 15.6.1.

The Assignee hereby confirms that it has received a copy of the Credit
Agreement.  Except as otherwise provided in the Credit Agreement, effective as
of the Effective Date:

(a)the Assignee (i) shall be deemed automatically to have become a party to the
Credit Agreement and to have all the rights and obligations of a “Lender” under
the Credit Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto; and

(b)the Assignor shall be released from its obligations under the Credit
Agreement to the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

(A)Institution Name:

Address:

Attention:

Telephone:

Facsimile:

(B)Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois.

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

[Signature Page Follows]

Exhibit C

--------------------------------------------------------------------------------

 

 

Percentage = __%[ASSIGNEE]

By:

Title:

Adjusted Percentage = __%[ASSIGNOR]

By:

Title:

ACKNOWLEDGED AND CONSENTED TO

this ___ day of _________, ___

BMO Harris Bank N.A., as Administrative Agent

By:

Title:

ACKNOWLEDGED AND CONSENTED TO

this ___ day of _________, ___

LANDAUER, INC.

By:

Name:

Title:

GLOBAL PHYSICS SOLUTIONS, INC.

By:

Name:

Title:

Landauer Europe, Ltd.

By:

Name:

Title:

﻿

 

Exhibit C

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF NOTICE OF BORROWING

To:BMO Harris Bank N.A., as Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of
July 13, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Landauer, Inc., a Delaware
corporation (“Landauer”) and Global Physics Solutions, Inc., a Delaware
corporation (“GPS”, Landauer and GPS being hereinafter collectively referred to
as the “US Borrowers” and individually as an “US Borrower”), Landauer Europe,
Ltd., a company registered in England and Wales (“Landauer Europe” or “Non-US
Borrower”, the US Borrowers and Non-US Borrower being hereinafter collectively
referred to as the “Borrowers” and individually as a “Borrower”), various
financial institutions and BMO Harris Bank N.A., as Administrative Agent.  Terms
used but not otherwise defined herein are used herein as defined in the Credit
Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i)The requested borrowing date for the proposed borrowing (which is a Business
Day) is ___________, _____.

(ii)The aggregate amount of the proposed borrowing is [specify currency]
_________.

(iii)The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.

(iv)The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is ___ months (which shall be 1, 2, 3 or 6
months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct in all material respects (or in all respects
in the case of any representation or warranty qualified by materiality or
Material Adverse Effect) as of the date hereof, except to the extent that such
representation or warranty expressly relates to another date and except for
changes therein expressly permitted or expressly contemplated by the Credit
Agreement.





Exhibit D

--------------------------------------------------------------------------------

 

The Borrowers have caused this Notice of Borrowing to be executed and delivered
by its officer thereunto duly authorized on.

[Signature Page Follows]

﻿

﻿

LANDAUER, INC.

By:

Name:

Title:

GLOBAL PHYSICS SOLUTIONS, INC.

By:

Name:

Title:

Landauer Europe, Ltd.

By:

Name:

Title:

﻿

 

Exhibit D

--------------------------------------------------------------------------------

 

 

EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

To:BMO Harris Bank N.A., as Administrative Agent

Please refer to the Second Amended and Restated Credit Agreement dated as of
July 13, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Landauer, Inc., a Delaware
corporation (“Landauer”) and Global Physics Solutions, Inc., a Delaware
corporation (“GPS”, Landauer and GPS being hereinafter collectively referred to
as the “US Borrowers” and individually as an “US Borrower”), Landauer Europe,
Ltd., a company registered in England and Wales (“Landauer Europe” or “Non-US
Borrower”, the US Borrowers and Non-US Borrower being hereinafter collectively
referred to as the “Borrowers” and individually as a “Borrower”), various
financial institutions and BMO Harris Bank N.A., as Administrative Agent.  Terms
used but not otherwise defined herein are used herein as defined in the Credit
Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a)on [date] convert [specify currency] [______] of the aggregate outstanding
principal amount of the [____] Loan, bearing interest at the [_____] Rate, into
a(n) [_____] Loan [and, in the case of a LIBOR Loan, having an Interest Period
of [_____] month(s)];

[(b)on [date] continue [specify currency] [_____] of the aggregate outstanding
principal amount of the [_____] Loan, bearing interest at the LIBO Rate, as a
LIBOR Loan having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Borrowers have caused this Notice of Conversion/Continuation to be executed
and delivered by its officer thereunto duly authorized on _______, ___.

[Signature Page Follows]

﻿

﻿

 

Exhibit E

--------------------------------------------------------------------------------

 

 

LANDAUER, INC.

By:

Name:

Title:

GLOBAL PHYSICS SOLUTIONS, INC.

By:

Name:

Title:

Landauer Europe, Ltd.

By:

Name:

Title:

﻿

﻿

﻿



Exhibit E

--------------------------------------------------------------------------------